Exhibit 10.63

EXECUTION COPY

MASTER REPURCHASE AGREEMENT (SECURITIES)

Dated as of June 30, 2006

AMONG:

Greenwich Capital Financial Products, Inc., as buyer (“Buyer”); and

NovaStar Mortgage, Inc. (“NMI”), as a seller; NovaStar Certificates Financing
LLC (“NCFLLC”), as a seller; and NovaStar Certificates Financing Corporation
(“NCFC”), as a seller ( NMI, NCFLLC and NCFC, each a Seller and collectively,
jointly and severally, the “Sellers”),

1. APPLICABILITY

From time to time during the Revolving Period (as defined herein) the parties
hereto may enter into transactions in which the related Seller agrees to
transfer to Buyer (i) securities and all rights associated with or related to
such securities, including the right to receive any amounts in respect of
prepayment charges, premiums or penalties on the related mortgage loans (such
securities and all such rights together, the “Securities”) and (ii) all rights
of any Seller to purchase the remaining mortgage loans and all other related
assets under the optional termination or any similar provision contained in the
Governing Agreements (“Call Rights” and, together with the Securities, “Assets”)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to the related Seller such Assets at a date certain or on demand,
against the transfer of funds by the related Seller. Each such transaction shall
be referred to herein as a “Transaction” and, unless otherwise agreed in
writing, shall be governed by this Master Repurchase Agreement and the related
Transaction Notice, as the same shall be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof (together, the
“Agreement”).

2. DEFINITIONS AND INTERPRETATION

(a) Defined Terms.

“Adjusted Tangible Net Worth” shall mean, with respect to any Person, such
Person’s Tangible Net Worth less all other accumulated comprehensive income or
losses (as calculated in accordance with GAAP), up to an aggregate of
$50,000,000;

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 25% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise;



--------------------------------------------------------------------------------

“Alternative Facility” shall mean (i) any note purchase agreement entered into
between the Sellers and Steamboat Funding Corporation, (ii) the GCM Repurchase
Facility, (iii) the GCFP Repurchase Facility, and (iv) any financing, purchase,
note purchase, repurchase or similar facility (other than the facility created
by this Agreement) entered into between (a) the Buyer and the Sellers (or any of
their Affiliates or Subsidiaries), or (b) the Sellers (or any of their
Affiliates or Subsidiaries) and any other entity which is introduced to the
Sellers (or any of their Affiliates or Subsidiaries) by the Buyer and which
facility is arranged by the Buyer;

“Assets” shall have the meaning assigned thereto in Section l;

“Bankruptcy Code” shall mean, Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time or any successor statute;

“Bankruptcy Reform Act” shall mean, the Bankruptcy Abuse Prevention and Consumer
Protection Act of 2005, effective as of October 17, 2005;

“Breakage Costs” shall mean any losses and reasonable costs and/or expenses
sustained or incurred by Buyer as a result of any repurchase of Purchased Assets
by Seller on any day that is not a Repurchase Date for such Purchased Assets, to
the extent arising from the redeployment of funds obtained by Buyer hereunder or
from fees payable to terminate the deposits or other arrangements from which
such funds were obtained;

“Business Day” shall mean, any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or banking and savings and Joan institutions in the State of New York,
Connecticut, Kansas or California or the City of New York are closed, or (iii) a
day on which trading in securities on the New York Stock Exchange or any other
major securities exchange in the United States is not conducted;

“Buyer’s Margin Amount” shall mean, with respect to any Transaction as of any
date of determination, the amount obtained by application of Buyer’s Margin
Percentage to the Repurchase Price for such Transaction as of such date;

“Buyer’s Margin Percentage” shall mean, with respect to any Transaction as of
any date of determination, 133.33%;

“Call Rights” shall mean, all rights of the NMI, NCFC and NCFLLC, as applicable,
under the Governing Agreements to purchase the remaining mortgage loans and all
other related assets under the optional termination or any similar provision
contained in the Governing Agreements;

“Call Rights Assignment” shall mean, with respect to each Purchased Security, an
assignment of all right, title and interest of the holder of the Call Rights in
the related Call Rights to Seller, substantially in the form attached hereto as
Exhibit H;

“Call Rights Assignment Notice” shall mean, with respect to any Purchased
Security, a notice to the applicable Trustee of the assignment of the related
Call Rights to Buyer hereunder, substantially in the form of Exhibit G;

 

2



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of the Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP;

“Cash Equivalents” shall mean, (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by S&P
or P-1 or the equivalent thereof by Moody’s and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or, (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition;

“Change of Control” shall mean with respect to any Seller, the acquisition by
any Person other than Guarantor or any Subsidiary thereof; or two or more other
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of outstanding shares of voting stock or limited
liability company interests, as the case may be, of such Seller at any time if
after giving effect to such acquisition such Person or Persons owns twenty
percent (20%) or more of such outstanding shares of voting stock or limited
liability company interests, as the case may be;

“Change in Law” shall mean, (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by Buyer (or any Affiliate of
Buyer) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement;

“Code” shall mean, the Internal Revenue Code of 1986, as amended;

“Collateral” shall have the meaning assigned thereto in Section 8;

 

3



--------------------------------------------------------------------------------

“Confirmation” shall have the meaning assigned thereto in Section 3(b);

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person;

“Custodian” shall mean, JP Morgan Chase Bank, and its successors and assigns
consented to by Buyer; provided, that the “securities intermediary’s
jurisdiction” of each such entity acting as a “securities intermediary”, as such
terms are defined in Article 8 of the Uniform Commercial Code, shall be the
State of New York;

“Default” shall mean, any event or condition, that, with the giving of notice or
the passage of time or both, would constitute an Event of Default;

“Default Rate” shall mean, as of any date of determination, the lesser of
(i) the Prime Rate plus 2% and (ii) the maximum rate permitted by applicable
law;

“Early Termination Date” shall have the meaning assigned thereto in
Section 19(c);

“Effective Date” shall mean, the date set forth on the top of the first page of
this Agreement;

“Eligible Asset” shall mean, each Eligible Residual with respect to which each
of the representations and warranties set forth on Exhibit C hereto is true and
correct as of the Purchase Date for the related Transaction and as of each date
thereafter through and including the related Repurchase Date, and for which GCM
has acted as co-lead underwriter and joint book-runner of the offered securities
with a minimum of 25% share of the underwriters’ fees for the respective
securitization;

“Eligible Residuals” shall mean, residual certificates arising from
securitizations of first-lien and second-lien home equity loans and mortgage
loans to sub-prime borrowers originated by a Seller or an Affiliate thereof,
which residual certificates (i) receive excess interest, amounts released from
any reserve account, spread account or similar cash collateral account, over
collateralization releases, excess hedge and yield maintenance cashflow,
prepayment penalties and premiums and all other cashflows to be released from
the related securitizations (including upon the termination of such
securitizations), (ii) constitute 100% of such residual certificates issued by
the related securitization, (iii) shall have been originally issued no more than
120 days immediately preceding the Purchase Date therefor, (iv) shall include
the Call Rights with respect to the related securitization, (v) has been modeled
by Buyer using Buyer’s customary methods, and (vi) are deemed to be eligible by
Buyer in its sole and absolute discretion; provided, however, that any residual
certificate shall cease to be an Eligible Residual if such residual has been
subject to Transactions for greater than 1092 days;

“ERISA” shall mean, the Employee Retirement Income Security Act of 1974, as
amended from time to time;

“ERISA Affiliate” shall mean, any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Seller

 

4



--------------------------------------------------------------------------------

or Guarantor is a member or (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(1l) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which any Seller or Guarantor
is a member;

“Event of Default” shall have the meaning assigned thereto in Section 18;

“Event of Termination” shall have the meaning assigned thereto in Section 18;

“Facility Fee Amount” shall mean, with respect to any Purchase Date, an amount
equal to the product of (x) 1.00% and (y) the aggregate Purchase Price for all
Purchased Assets being sold to Buyer for the first time on such Purchase Date;

“GAAP” shall mean, generally accepted accounting principles in the United States
of America in effect from time to time;

“GCFP” shall mean, Greenwich Capital Financial Products, Inc., and its permitted
successors and assigns;

“GCFP Entity” shall mean, individually, GCFP and each Affiliate and each
Subsidiary of GCFP;

“GCFP Group” shall mean, collectively, all GCFP Entities;

“GCFP Repurchase Facility” shall mean that certain Master Repurchase Agreement
dated as of May 19, 2006 by and among GCFP, Novastar Mortgage, Inc., Novastar
Financial, Inc., Novastar Home Mortgage, Inc., Novastar Certificates Financing
Corp., Novastar Certificates Financing LLC, Homeview Lending, Inc. and Acceleron
Lending, Inc., as the same may be amended, modified and/or supplemented from
time to time;

“GCM” shall mean, Greenwich Capital Markets, Inc., and its successors and
assigns;

“GCM Repurchase Facility” shall mean that certain Master Repurchase Agreement
dated as of June 6, 2003 by and among Greenwich Capital Markets, Inc., Novastar
Mortgage, Inc. and Novastar Financial, Inc., as the same may be amended,
modified and/or supplemented from time to time;

“Governing Agreement” shall mean, with respect to any Purchased Asset, the
pooling and servicing agreement, indenture or similar agreement or agreements
which govern the issuance and the payment of the Purchased Assets or the
servicing of any underlying Mortgage Assets, together with any related Interest
Rate Hedge Agreement, including in each case any amendment or supplement thereto
entered into in accordance with the terms thereof;

“Governmental Authority” shall mean, any nation or government, any state or
other political subdivision thereof; or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Seller or
Guarantor, any of their respective Subsidiaries or any of their respective
properties;

 

5



--------------------------------------------------------------------------------

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person;

“Guarantor” shall mean, NovaStar Financial, Inc. and its permitted successors
and permitted assigns;

“Guaranty” shall mean, the Guaranty of the Guarantor in favor of the Buyer,
dated as of June 30, 2006, substantially in the form attached as Exhibit E;

“Income” shall mean, with respect to any Purchased Asset at any time, all
payments of interest, principal, dividends, prepayment charges, premiums or
penalties, or other distributions thereon or proceeds thereof;

“Income Payment Date” shall mean, with respect to any Purchased Asset, the 1st
day of each month immediately following the month in which any distribution date
or payment date relating to such Purchased Asset occurs, or if such date is not
a Business Day, the immediately succeeding Business Day;

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; (j) any other contingent liabilities of such Person; and (k) any other
indebtedness of such Person by a note, bond, debenture or similar instrument;

“Interest Rate Hedge Agreement” shall mean, any interest rate swap, cap or
collar agreement or any other applicable hedging arrangements providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies entered
into with respect to the Purchased Assets by or on behalf of the issuing entity
with respect to such Purchased Assets;

“Investment Company Act” shall mean, the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder;

 

6



--------------------------------------------------------------------------------

“LIBOR” shall mean, as of any date of determination, the rate per annum equal to
the rate published by Bloomberg or if such rate is not available, the rate
appearing at page 3750 of the Telerate Screen as one month LIBOR on such date,
and if such rate shall not be so quoted, the rate per annum at which the Buyer
is offered Dollar deposits at or about 11:00 a.m., eastern time, on such date by
prime banks in the interbank eurodollar market where the eurodollar and foreign
currency and exchange operations in respect of its financings are then being
conducted for delivery on such day for a period of one month and in an amount
comparable to the aggregate amount of the Repurchase Prices outstanding on such
day;

“Lien” shall mean, any mortgage, lien, pledge, charge, security interest, option
or claim or similar encumbrance;

“Margin Call” shall have the meaning assigned thereto in Section 6(a);

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a);

“Market Value” shall mean, with respect to the Purchased Assets the value,
determined by the Buyer in its sole reasonable discretion, of the Eligible
Assets taking into account customary factors, including but not limited to
market factors where the Eligible Assets may be sold in their entirety to a
single third party purchaser at such time as any Seller is in default hereunder.
The Buyer’s determination of Market Value shall be conclusive upon the parties,
absent manifest error on the part of the Buyer. The Buyer shall have the right
to mark to market the Eligible Assets on a daily basis which Market Value may be
determined to be zero. The Market Value of each Asset as to which there is a
breach of any representation and warranty on Exhibit C hereto or does not
otherwise qualify as an Eligible Asset shall be $0;

“Material Adverse Change” shall mean, with respect to a Person, any material
adverse change in the business, assets, condition (financial or otherwise),
operations, performance or properties taken as a whole of such Person;

“Material Adverse Effect” shall mean, (a) a Material Adverse Change with respect
to any Seller, Guarantor or any of their respective Affiliates that are party to
any Program Document; (b) a material impairment of the ability of any Seller,
Guarantor or any of their respective Affiliates that is a party to any Program
Document to perform under any Program Document or to avoid any Event of Default;
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Document against any Seller, Guarantor or any of
their respective Affiliates that is a party to any Program Document; (d) a
material adverse effect upon the value or marketability of a material portion of
the Purchased Assets; or (e) a material adverse effect on the rights and
remedies of Buyer under this Agreement or any other Program Document;

“Maximum Aggregate Purchase Price” shall mean, $150,000,000;

“Maximum Purchase Price” shall mean, at any time, the lesser of (x) $150,000,000
and (y) the excess of $150,000,000 over the aggregate of the Purchase Prices of
all Transactions then outstanding hereunder;

“Maximum Recourse Amount” shall have the meaning assigned thereto in
Section 19(k);

 

7



--------------------------------------------------------------------------------

“Mortgage Assets” shall mean, home equity loans or mortgage loans originated by
any Seller or an Affiliate of a Seller and underlying any Purchased Assets;

“Multiemployer Plan” shall mean, a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by any Seller, Guarantor or any ERISA Affiliate and that is covered by
Title IV of ERISA;

“Net Income” shall mean, for any period, the net income of any Person for such
period as determined in accordance with GAAP;

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP;

“Non-Seller Affiliate” shall mean, an Affiliate of any Seller or Guarantor that
is not, itself, a Seller or Guarantor;

“Notice Date” shall have the meaning assigned thereto in Section 3(a);

“Notice of Termination” shall have the meaning assigned thereto in
Section 19(c);

“Novastar Entity” shall mean, individually, each Seller, Guarantor and each of
any Seller’s or Guarantor’s Subsidiaries or Affiliates;

“Novastar Group” shall mean, collectively, all Novastar Entities;

“Obligations” shall mean, (a) any and all of Sellers’ and Guarantor’s respective
obligations to pay the Repurchase Price on any Repurchase Date, and any and all
other respective obligations and liabilities of Sellers and Guarantor to Buyer
or any of its Affiliates arising under, or in connection with, the Program
Documents or any other Indebtedness, whether now existing or hereafter arising;
(b) any and all sums paid by Buyer or on behalf of Buyer pursuant to the Program
Documents in order to preserve any Purchased Asset or its interest therein;
(c) in the event of any proceeding for the collection or enforcement of any of
Sellers’ or Guarantor’s indebtedness, obligations or liabilities referred to in
clause (a) or (b), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Asset, or of any exercise by Buyer or such Affiliate of its rights
under the related agreements, including without limitation, reasonable
attorneys’ fees and disbursements and court costs; and (d) any and all of
Sellers’ and Guarantor’s other obligations (including indemnity obligations) to
Buyer or any other Person pursuant to the Program Documents;

“PBGC” shall mean, the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA;

“Person” shall mean, any legal person, including any individual, corporation,
company, partnership, association, joint-stock company, trust, limited liability
company, unincorporated organization, governmental entity or other entity of
similar nature;

 

8



--------------------------------------------------------------------------------

“Plan” shall mean, an employee benefit or other plan established or maintained
by any Seller, Guarantor or any ERISA Affiliate and that is covered by Title IV
of ERISA, other than a Multiemployer Plan;

“Price Differential” shall mean, with respect to each Transaction as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential in respect of such period previously paid by the related
Seller to Buyer) with respect to such Transaction;

“Pricing Rate” shall mean, a per annum rate equal to the sum of LIBOR plus
l.75%; provided, however, that upon the occurrence and during the continuance of
an Event of Default or Event of Termination, the Pricing Rate shall be the
Default Rate;

“Prime Rate’” shall mean, the daily prime loan rate as reported in The Wall
Street Journal or if more than one rate is published, the highest of such rates;

“Program Documents” shall mean, this Agreement, the Guaranty and any other
agreement entered into by any of the Sellers and/or the Guarantor, on the one
hand, and Buyer or one of its Affiliates on the other, in connection herewith or
therewith;

“Property” shall mean, any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible;

“Purchased Assets” shall mean, the Assets sold by any Seller to Buyer in a
Transaction hereunder as set forth on the related Transaction Notice including
Attachment 1 thereto, and any Assets substituted therefor in accordance with
Section 16, including in each case all rights associated with or related to such
Assets and all Income in respect of such Assets;

“Purchase Date” shall mean, the date on which Purchased Assets are to be
transferred by the related Seller to Buyer hereunder;

“Purchased Securities” shall mean, Purchased Assets consisting of Securities;

“Purchase Price” shall mean, the price m which Purchased Assets are transferred
by Sellers to Buyer in a Transaction, which shall be equal to the Purchase Price
Percentage times the Market Value of the related Purchased Assets; provided,
however, that the aggregate of the Purchase Prices outstanding at any one time
for all Transactions shall not exceed the Maximum Aggregate Purchase Price;

“Purchase Price Percentage” with respect to each Purchased Asset, shall be equal
to either (A) after the completion of the pre-funding period of the related
securitization, 75%; or (B) prior to the completion of the pre-funding period of
the related securitization, the product of (x) 75% and (y) a fraction, the
numerator of which is the unpaid principal balance of the underlying Mortgage
Assets as of the applicable cut-off date, and the denominator of which is the
aggregate balance of all of the securities comprising the related securitization
with respect to

 

9



--------------------------------------------------------------------------------

Purchased Assets (including, without limitation, publicly offered, non-publicly
offered and all residual securities representing excess interest,
overcollateralization amounts, amounts released from any reserve account, spread
account or similar cash collateral account, overcollateralization releases,
excess hedge and yield maintenance cashflow or the right to receive prepayment
penalties and premiums, and all other cashflows to be released from such
securitizations including upon the termination thereof);

“Rating Agency” shall mean, each of Moody’s Investors Service, Inc., Standard &
Poor’s, a division of The McGraw Hill Companies, Inc. and Fitch Ratings;

“Records” shall mean, all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the related Seller or any other person or entity with respect to a
Purchased Asset. Records shall include the certificates with respect to any
Purchased Asset and any other instruments necessary to document or service a
Purchased Asset;

“Reference Banks” shall mean, any leading banks selected by Buyer which are
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market with an established place of business in London;

“Relevant Securities” means, collectively, cash or cash equivalents, securities,
commodities, instruments, loans, receivables, currencies or contract rights or
interests, options or rights in or in respect of any thereof; including any
collateral of every kind delivered with respect thereto;

“Relevant System” shall mean, (i) The Depository Trust Company in New York, New
York, or (ii) such other clearing organization or book-entry system as is
designated in writing by Buyer;

“Relevant Transaction Documents” means this Agreement, the other Program
Documents and all other agreements, documents, forms, confirmations and other
writings entered into or delivered pursuant to or in connection with any
Relevant Transactions, including, but not limited to those relating to any
Alternative Facility;

“Relevant Transactions” means, without limitation, purchases or sales of
Relevant Securities on a long, short or forward basis, loan transactions,
repurchase and reverse repurchase transactions (including the Transactions),
arbitrage transactions, swaps, collars, caps, floors and purchases or sales of
options to purchase or sell Securities entered into in connection with any of
the Relevant Transaction Documents;

“Repurchase Date” shall have the meaning assigned thereto in Section 3(c) and
shall include each date on which any Seller is to repurchase the Purchased
Assets from Buyer as specified in the related Transaction Notice, the
Termination Date and any date determined by application of the provisions of
Section 3(c) or Section 19; provided, however, that subject to payment by
Sellers of any Breakage Costs of Buyer, the Repurchase Date shall also occur on
any date requested by Seller with two (2) Business Days’ prior notice to Buyer;

 

10



--------------------------------------------------------------------------------

“Repurchase Price” shall mean, the price at which Purchased Assets are to be
resold by Buyer to the related Seller on the related Repurchase Date upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
then accrued and unpaid Price Differential as of the date of such determination,
increased by any amount determined by the application of the provisions of
Section 19 (if applicable);

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation (including the Investment
Company Act of 1940, as amended) or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject;

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution;

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly;

“Revolving Period” shall mean, the period of time beginning on the Effective
Date of this Agreement and ending on the earlier to occur: (i) 364 days
following the Effective Date of the Agreement and (ii) the date an Event of
Default or Event of Termination occurs;

“SEC” shall mean, the Securities and Exchange Commission;

“Securities” shall have the meaning assigned thereto in Section 1;

“Security File” shall mean the documents and instruments specified in
Section 9(b)(i);

“Security Schedule” shall mean, a schedule, in electronic format, identifying as
to each Security, in each case to the extent applicable: (i) the name of the
issuer, (ii) the original principal amount or original notional amount,
(iii) the current principal amount or current notional amount, (iv) the
applicable interest rate, (v) the CUSIP number, if any, (vi) the name and class
of the Security, (vii) such other information as shall be mutually agreed upon
by the related Seller and Buyer, and (viii) a copy of the related certificate
attached thereto;

“Servicer” shall mean, the designated servicer under each Servicing Agreement;

“Servicing Agreement” shall mean, any servicing agreement pursuant to which any
Mortgage Assets are serviced;

 

11



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided, however, that for purposes of Section 18 hereof,
“Subsidiary” shall not include any of the entities listed on Exhibit D hereto
which may be revised from time to time by Seller upon the prior written consent
of Buyer;

“Substitute Assets” has the meaning assigned thereto in Section 16(a);

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that servicing rights and residual securities
issued by such Person or its Subsidiaries shall not be treated as intangibles
for purposes of this definition;

“Termination Date” has the meaning assigned thereto in Section 28;

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP;

“Transaction” has the meaning assigned thereto in Section 1;

“Transaction Notice” shall mean, an irrevocable written request of the related
Seller to enter into a Transaction, in the form attached hereto as Exhibit B;

“Transfer Documents” shall mean, all documents required to re-register the
Purchased Securities in the name of Buyer or, if so directed by Buyer, the
Custodian, or otherwise to effect a delivery thereof in accordance with
Section 3(g) hereof, including the original certificates representing such
Purchased Securities, together with a Trustee Instruction Letter;

“Trustee” shall mean, with respect to each Purchased Security, the Person under
the applicable Governing Agreement responsible for administering such Purchased
Security;

“Trustee Instruction Letter” shall mean, a letter substantially in the form of
Exhibit F;

“Underwriting Standards” shall mean, NMI’s underwriting guidelines in effect as
of the date of this Agreement as the same may be amended from time to time; and

 

12



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean, the Uniform Commercial Code as in effect
on the date hereof in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such perfection or effect of perfection or non-perfection.

(b) Interpretation.

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a Section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced in accordance
with the terms thereof, except to the extent prohibited by any Program Document.
A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it. A reference to writing
includes a facsimile transmission and any means of reproducing words in a
tangible and permanently visible form. A reference to conduct includes, without
limitation, an omission, statement or undertaking, whether or not in writing. An
Event of Default subsists until it has been waived in writing by Buyer. The
words “hereof”, “herein”, “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of the related Seller or Guarantor, as applicable.
Except where otherwise provided in this Agreement, any determination, statement
or certificate by Buyer or an authorized officer of Buyer provided for in this
Agreement is conclusive and binds the parties in the absence of manifest error.
A reference to an agreement includes a security interest, guarantee, agreement
or legally enforceable arrangement whether or not in writing. A reference to a
document includes an agreement (as so defined) in writing or a certificate,
notice, instrument or document, or any information recorded in computer disk
form. Where the related Seller or the Guarantor is required to provide any
document to Buyer under the terms of this Agreement, the relevant document shall
be provided in writing or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided in computer disk form or both
printed and computer disk form. This Agreement is the result of negotiations
among and has been reviewed by counsel to Buyer,

 

13



--------------------------------------------------------------------------------

Guarantor and Sellers, and is the product of all parties. In the interpretation
of this Agreement, no rule of construction shall apply to disadvantage one party
on the ground that such party proposed or was involved in the preparation of any
particular provision of this Agreement or this Agreement itself. Except where
otherwise expressly stated, Buyer may give or withhold, or give conditionally,
approvals and consents, and may form opinions and make determinations at its
absolute discretion. Any requirement of good faith, discretion or judgment by
Buyer shall not be construed to require Buyer to request or await receipt of
information or documentation not immediately available from or with respect to
the related Seller, the Guarantor, a servicer of the Purchased Assets, any other
Person or the Purchased Assets.

3. THE TRANSACTIONS

(a) Subject to the terms and conditions of this Agreement and the other Program
Documents, Buyer shall, from time to time during the Revolving Period, enter
into Transactions with an aggregate Purchase Price not to exceed the Maximum
Aggregate Purchase Price. In the event that Seller desires to enter into a
Transaction hereunder, Seller shall deliver to the Custodian, with a copy to
Buyer, prior to 10:00 a.m., New York City time, on the third Business Day prior
to the proposed Purchase Date (such date, the “Notice Date”), a Transaction
Notice. The Security Schedule relating to a Transaction may be delivered prior
to but no later than the Notice Date, and the Securities identified on the
Security Schedule most recently delivered on or prior to the date of the
Transaction Notice shall be deemed to be the Securities Schedule for the related
Transaction. An agreement to enter into a Transaction may not be entered into
orally unless otherwise agreed to between a Seller and Buyer.

(b) Prior to entering into such Transaction, Buyer shall deliver to Seller, by
electronic or other format, a “Confirmation” specifying the terms of such
Transaction, including, without limitation, the Purchase Date, the Purchase
Price, the Pricing Rate therefor and the Repurchase Date. By entering into a
Transaction with the Buyer, the related Seller consents to the terms set forth
in the related Confirmation. Any such Confirmation and the related Transaction
Notice, together with this Agreement, shall constitute conclusive evidence of
the terms agreed to between Buyer and the related Seller with respect to the
Transaction to which the Confirmation relates.

(c) The related Seller shall repurchase Purchased Assets from Buyer on each
related Repurchase Date. Provided that the applicable conditions in Sections
9(a) and 9(b) have been satisfied, each Purchased Asset that is repurchased by
the related Seller on the 25th day of each month (or, if such 25th day is not a
Business Day, the immediately following Business Day) following the related
initial Purchase Date (the day of the month so determined for each month, or any
other date designated by the related Seller to Buyer for such a repurchase on at
least two (2) Business Days’ prior notice to Buyer, a “Repurchase Date”, which
term shall also include any date determined by application of Section 19) shall
automatically become subject to a new Transaction unless Buyer is notified by
the related Seller at least two (2) Business Days prior to any Repurchase Date,
provided that if the new Repurchase Date so determined is later than the
Termination Date, the new Repurchase Date for such Transaction shall
automatically reset to the Termination Date, and the provisions of this sentence
as it might relate to a new Transaction shall expire on such date. For each new
Transaction, unless otherwise agreed, (x) the representations and warranties of
each Seller and Guarantor in the Program Documents shall be

 

14



--------------------------------------------------------------------------------

true and correct as of the date of such new Transaction and (y) the accrued and
unpaid Price Differential shall be settled in cash on each related Repurchase
Date. This Agreement shall terminate on (and the Repurchase Date for all
remaining outstanding Transactions subject to this Agreement shall be) the
earlier to occur of: (a) the Termination Date; (b) the Early Termination Date;
and (c) at Buyer’s option, the date an Event of Default shall occur.

(d) In addition to the requirements set forth elsewhere in the Agreement,
including the requirement that each Purchased Asset constitute an Eligible
Asset, Buyer shall have no obligation to enter into any Transaction if (i) a
Default, an Event of Default or an Event of Termination shall have occurred at
any time during the term of this Agreement, (ii) as a result of such
Transaction, the aggregate Purchase Price for all Transactions then outstanding
under this Agreement would exceed the Maximum Aggregate Purchase Price at such
time, or (iii) other than with respect to roll-over transactions pursuant to
Section 3(c), the Revolving Period shall have expired. For the avoidance of
doubt, subject to the terms and conditions contained in this Agreement, Sellers
shall have the right to repurchase Purchased Assets and resell such Purchased
Assets or other Assets to Buyer hereunder.

(e) [Reserved]

(f) On the Effective Date, Sellers shall file financing statements on Form
UCC-1, in form and substance satisfactory to Buyer, in the appropriate
jurisdictions’ recording offices, naming Buyer as “Secured Party” and each
Seller as “Debtor” and describing the collateral as the Purchased Assets
(including all Call Rights and all other rights associated with or related to
the Purchased Assets) and all proceeds thereof as set forth on a Security
Schedule maintained by Buyer as secured party.

(g) Not later than 10:00 a.m. (New York City time) on any Purchase Date or the
date of any substitution of Assets pursuant to Section 16, the related Seller
shall (I) with respect to Eligible Assets that shall be delivered or held in
definitive, certificated form, deliver to Buyer or, if so directed by Buyer, the
Custodian the original of the relevant certificate with respect to the related
Securities either (i) registered in the name of Buyer or (ii) if Buyer consents
thereto in its sole discretion, in form suitable for transfer, with
accompanying, duly executed (with a Medallion Guarantee with respect to the
signatures thereon) instruments of transfer or appropriate instruments of
assignment (including all Transfer Documents) executed in blank, transfer tax
stamps, and any other documents or instruments necessary in the opinion of Buyer
to effect and perfect a legally valid delivery of such security or other item of
investment property to Buyer, (II) with respect to Eligible Assets that shall be
delivered or held in uncertificated form and the ownership of which is
registered on books maintained by the issuer thereof or its transfer agent, the
Sellers shall cause the registration of such security or other item of
investment property in the name of Buyer or the Custodian and at the request of
the Buyer, shall take such other and further steps, and shall execute and
deliver such documents or instruments necessary in the opinion of the Buyer, to
effect and perfect a legally valid delivery of the relevant interest granted
therein to Buyer hereunder and (III) with respect to Eligible Assets that shall
be delivered through a Relevant System in book entry form and credited to or
otherwise held in an account, (i) the Sellers shall cause the giving of written
instructions to the relevant financial institution or other entity, and shall
provide a copy thereof to the Buyer, sufficient if complied with to effect and
perfect a legally valid delivery of the relevant interest granted therein to
Buyer

 

15



--------------------------------------------------------------------------------

hereunder, (ii) in connection with any account to which the Eligible Assets are
credited or otherwise held, the Sellers shall execute and deliver such other and
further documents or instruments necessary, in the reasonable opinion of the
Buyer, to effect and perfect a legally valid delivery of the relevant interest
granted therein to Buyer hereunder and (iii) any account to which the Eligible
Assets are credited or otherwise shall be designated “Greenwich Capital
Financial Products, Inc. Account” or such variation thereon as the Buyer may
direct. Unless otherwise instructed by Buyer, any delivery of a security or
other item of investment property in definitive, certificated form shall be made
to JPMorgan Chase Bank, 4 New York Plaza, New York, New York 10004, Attention:
Outsourcing Department, Jennifer John. Any delivery of a security in accordance
with this subsection, or any other method acceptable to Buyer in its sole
discretion, shall be sufficient to cause Buyer to have a perfected, first
priority security interest in, and to be the “entitlement holder” (as defined in
Section 8-102(a)(7) of the Uniform Commercial Code of the State of New York)
with respect to the Security. No Purchased Securities shall, whether
certificated or uncertificated, (i) remain in the possession of any Seller, or
(ii) remain in the name of any Seller or any of its agents, or in any account in
the name of any Seller or any of its agents. In the event Buyer consents to
delivery of any certificate representing one or more of Eligible Assets not
registered in the name of Buyer, concurrently with the delivery thereof, (A) the
Seller shall have (1) notified the Trustee in connection with the related
securitization transaction of the pledge of the related Eligible Assets
hereunder, and (2) instructed the Trustee to pay all amounts payable to the
holders of the Eligible Assets to an account specified by the Buyer, in the form
of the instruction letter attached hereto as Exhibit F (the “Trustee Instruction
Letter”) and (B) the Trustee shall have acknowledged in writing the instructions
set forth in clause (A) above, and a copy of the fully executed Trustee
Instruction Letter shall be delivered to the Buyer. Buyer shall (i) apply all
Income in respect of such Purchased Security pursuant to Section 7 and
(ii) exercise all voting and corporate rights relating to such Purchased
Security in accordance with Seller’s direction for so long as no Default, Event
of Default or Event of Termination shall have occurred and be continuing;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which would impair, reduce the value of or otherwise
adversely affect the Purchased Securities or which would be inconsistent with or
result in any violation of any provision of this Agreement, any other Program
Document or the Guaranty. Sellers hereby agree to pay all costs and expenses
incurred by any party (including reasonable attorney’s fees and expenses) in
connection with any such registration in the name of Buyer and any ultimate
re-registration in the name of Seller, if applicable. Without the prior written
consent of Buyer, no Seller will (i) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Purchased Assets,
or (ii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Purchased Assets, or any
interest therein, except for the Lien provided for by this Agreement, or
(iii) enter into any agreement or undertaking (other than pursuant to this
Agreement) restricting the right or ability of any Seller or Buyer to sell,
assign or transfer any of the Purchased Assets.

4. REPURCHASE DATE

On each Repurchase Date (unless rolled over as provided in Section 3(c)),
Sellers shall remit or cause to be remitted to Buyer the applicable Repurchase
Price together with any other amounts then owing in respect of the Obligations,
and Buyer shall, subject to satisfaction by each Seller of its respective
obligations in this Section 4, remit to the Sellers the Purchased Securities and
Transfer Documents.

 

16



--------------------------------------------------------------------------------

5. PAYMENT AND TRANSFER

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds and in the case of payments to Buyer, shall be in
accordance with the wire transfer instructions set forth in Section 40. All
Assets transferred by one party hereto to the other party shall (i) satisfy the
requirements of Section 3(g) and be accompanied by such other documentation as
the party receiving possession may reasonably request, or (ii) be transferred by
any other method mutually acceptable to the related Seller and Buyer.

6. MARGIN MAINTENANCE

(a) If at any time the aggregate Market Value of all Purchased Assets which
consist of Purchased Securities subject to all Transactions is less than the
aggregate Buyer’s Margin Amount for all such Transactions (a “Margin Deficit”),
then Buyer may by notice to the related Seller require the related Seller in
such Transactions to transfer to Buyer cash so that the cash and aggregate
Market Value of such Purchased Assets will thereupon equal or exceed such
aggregate Buyer’s Margin Amount (such requirement, a “Margin Call”).

(b) Notice required pursuant to Section 6(a) may be given by any means provided
in Section 39 hereof. Any notice given before 11:00 a.m. New York time on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. New York time on such Business Day; notice given after 11:00 a.m. New
York time on a Business Day shall be met, and the related Margin Call satisfied,
no later than 11:00 a.m. New York time on the immediately following Business
Day. The failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date. Each
Seller, the Guarantor and Buyer each agree that a failure or delay by Buyer to
exercise its rights hereunder shall not limit or waive Buyer’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for any Seller or the Guarantor.

7. INCOME PAYMENTS

On each Income Payment Date, Income in respect of any Purchased Assets subject
to a Transaction shall be paid directly to the Buyer and be the property of
Buyer; provided, however, that all such Income shall be applied by Buyer to
reduce the Obligations of Sellers hereunder in the following order of priority:
first, to pay Buyer any accrued and unpaid Price Differential; second, to
satisfy any Margin Call until any outstanding Margin Deficit has been reduced to
zero; third, to pay Buyer the positive difference, if any, between (x) the
aggregate outstanding Purchase Price as of the prior Income Payment Date (or, in
the case of the first Income Payment Date for any Purchased Asset, as of the
Purchase Date for such Purchased Asset hereunder) and (y) the aggregate
outstanding Purchase Price as of the current Income Payment Date; fourth, to pay
Buyer any other Obligations due to Buyer, including any and all costs, fees,
expenses and indemnities then due to Buyer hereunder or under any other Program
Documents; and fifth, to pay any remaining amount as directed by the Sellers.
Each Seller shall hold all Income received by it in respect of any Purchased
Assets subject to a Transaction in trust for the benefit of Buyer and shall pay
such Income to Buyer for application pursuant to this Section 7. Buyer shall not
be obligated to take any action pursuant to this Section 7 to the extent that
such action would result in the creation of a Margin Deficit, unless prior
thereto or simultaneously therewith Sellers transfer to Buyer cash sufficient to
eliminate such Margin Deficit.

 

17



--------------------------------------------------------------------------------

8. SECURITY INTEREST

The related Seller and Buyer intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to the related Seller
secured by the Purchased Assets. However, in order to preserve Buyer’s rights
under this Agreement in the event that a court or other forum recharacterizes
the Transactions hereunder as other than sales, and as security for each
Seller’s and Guarantor’s performance of all Obligations hereunder or under the
other Program Documents, and all other obligations of any Seller or Guarantor
under any Relevant Transaction Document, the related Seller hereby grants Buyer
and each GCFP Entity a fully perfected first priority security interest in the
following property, whether now existing or hereafter acquired: all of the
Purchased Assets, the related Records, the contractual right to receive
payments, including the right to payments of principal, interest and all other
Income with respect to the Purchased Assets and the right to enforce such
payments arising from or under any of the Purchased Assets, and any proceeds and
distributions with respect to any of the foregoing (collectively the
“Collateral”). Sellers shall pay all fees and expenses associated with
perfecting such security interest, including the cost of filing financing
statements under the Uniform Commercial Code as and when reasonably required by
Buyer. At any time and from time to time, upon the written request of Buyer, and
at the sole expense of Sellers, Sellers will (i) promptly and duly execute and
deliver, or will promptly cause to be executed and delivered, such other
instruments and documents and take such further action as Buyer may reasonably
request in order to ensure Buyer has a valid, first priority, perfected security
interest in the Collateral or for the purpose of obtaining or preserving the
full benefits of this Agreement and the other Program Documents and of the
rights and powers herein and therein granted, including the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby, assigning or
endorsing Purchased Assets in blank or to Buyer or its designee and delivering
Purchased Assets to Buyer or, if so directed by Buyer, the Custodian and
(ii) furnish such information regarding the Purchased Assets and the financial
well-being of Sellers or Guarantor as may be reasonably requested by Buyer. Each
Seller also hereby authorizes Buyer to file any financing or continuation
statement referred to in clause (i) above without the signature of such Seller
to the extent permitted by applicable law. A carbon, photographic or other
reproduction of this Agreement shall be sufficient as a financing statement for
filing in any jurisdiction.

9. CONDITIONS PRECEDENT

(a) As conditions precedent to the initial Transaction, Buyer shall have
received on or before the Purchase Date of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by each
party thereto:

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

(ii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Assets and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

 

18



--------------------------------------------------------------------------------

(iii) A good standing certificate and certified copy of each Seller’s and the
Guarantor’s consents or corporate resolutions, as applicable, approving the
Program Documents and Transactions thereunder (either specifically or by general
resolution), and all documents evidencing other necessary corporate action or
governmental approvals as may be required in connection with the Program
Documents;

(iv) An incumbency certificate of the secretaries of each Seller and the
Guarantor certifying the names, true signatures and titles of each Seller’s and
the Guarantor’s representatives duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;

(v) An opinion of each Seller’s and the Guarantor’s counsel as to such matters
as Buyer (including, without limitation, a corporate opinion, a New York law
enforceability opinion, a security interest opinion, an investment company
opinion and a “repurchase agreement” under federal bankruptcy law opinion), may
reasonably request and in form and substance acceptable to Buyer;

(vi) A copy of the Underwriting Standards certified by an officer of NMI;

(vii) The Guaranty;

(viii) All of the conditions precedent in the Guaranty shall have been
satisfied; and

(ix) Any other documents reasonably requested by Buyer.

(b) The obligation of Buyer to enter into each Transaction (including the
initial Transaction) pursuant to this Agreement is subject to the following
conditions precedent:

(i) Buyer or its designee shall have received the copies of items specified in
clauses C through G below, with respect to the Purchased Assets by no later than
10:00 a.m., New York City time, three (3) Business Days prior to the requested
Purchase Date, and Buyer shall have received originals (except where otherwise
indicated) of each of the following with respect to the Purchased Assets by no
later than 3:00 p.m., New York City time, on such Purchase Date) in each case in
form and substance satisfactory to Buyer and (if applicable) duly executed:

 

  (A) Transaction Notice and related Security Schedule delivered pursuant to
Section 4(a);

 

  (B) the definitive certificate representing ownership of such Purchased Asset
in the name of Buyer or, if such Purchased Asset is registered on DTC or similar
depository, evidence satisfactory to Buyer that the records of DTC or such
depository show the Buyer as the beneficial owner of such Purchased Asset, in
each case with such other documents specified in, and in accordance with,
Section 3(g);

 

19



--------------------------------------------------------------------------------

  (C) each Governing Agreement with respect to each Purchased Asset, each
certified by the related Seller as a true, correct and complete copy of the
original, and all ancillary documents required to be delivered to the
certificateholders under the Governing Agreements;

 

  (D) an executed copy of each related Call Rights Assignment and each related
Call Rights Assignment Notice;

 

  (E) all Transfer Documents;

 

  (F) any other documents or instruments necessary in the reasonable opinion of
Buyer to effect and perfect a legally valid transfer of the relevant interest
granted therein to Buyer under this Agreement;

 

  (G) copies of all offering documents related to the transaction in which any
related Securities were issued;

 

  (H) copies of any distribution statements delivered to securityholders prior
to the related Purchase Date; and

 

  (I) such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall be in
form and substance satisfactory to Buyer and its counsel.

(ii) No Default, Event of Default or Event of Termination shall have occurred
and be continuing.

(iii) Buyer shall not have reasonably determined that a change in any
requirement of law or in the interpretation or administration of any requirement
of law applicable to Buyer has made it unlawful, and no Governmental Authority
shall have asserted, that it is unlawful, for Buyer to enter into Transactions
with a Pricing Rate based on LIBOR.

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction.

(v) The then aggregate outstanding Purchase Price for all Purchased Assets, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price.

(vi) No event or events shall have been reasonably determined by Buyer to have
occurred and be continuing resulting in the effective absence of a whole loan or
asset-backed securities market.

 

20



--------------------------------------------------------------------------------

(vii) If requested, Buyer shall have received satisfactory information regarding
the hedging strategy, arrangements and general policy of the Guarantor with
respect to hedge instruments.

(viii) Satisfaction of any conditions precedent to the initial Transaction as
set forth in clause (a) of this Section 9 that were not satisfied prior to such
initial Purchase Date.

(ix) The Purchase Price for the requested Transaction shall not be less than
$1,000,000.

(x) Buyer shall have determined that all actions necessary or, in the opinion of
Buyer, desirable to maintain Buyer’s perfected interest in the Purchased Assets
and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-I.

(xi) Buyer shall not be obligated to enter into more than two Transactions per
month (excluding any automatic renewal of any Transaction pursuant to
Section 3(c)).

(xii) Seller shall have paid to Buyer the Facility Fee Amount for such
Transaction.

(xiii) Buyer shall not have delivered a Notice of Termination to Sellers and
Guarantor.

(xiv) The Revolving Period shall not have expired.

(xv) Buyer shall have received any other documents reasonably requested by
Buyer.

10. RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
owing with respect to a Purchased Asset, if no Default, Event of Default or
Event of Termination shall have occurred and be continuing, Buyer shall release,
such Purchased Asset unless such release would give rise to or perpetuate a
Margin Deficit. Except as set forth in Sections 6(a) and 16, the related Seller
shall give at least three (3) Business Days’ prior written notice to Buyer if
such repurchase shall occur on other than a Repurchase Date. Notwithstanding the
foregoing, Buyer shall release all Purchased Assets, notwithstanding the
occurrence of an Event of Termination, upon payment in full by Sellers pursuant
to Section 19(c) of the Repurchase Price for all Purchased Assets then subject
to outstanding Transactions and payment in full of all other Obligations then
due to Buyer or any of Buyer’s Affiliates.

If such a Margin Deficit is applicable, Buyer shall notify Sellers of the amount
thereof and Sellers shall thereupon satisfy the Margin Call in the manner
specified in Section 6.

 

21



--------------------------------------------------------------------------------

11. RELIANCE

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to any Seller or the Guarantor in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a person authorized to enter into a Transaction on any Seller’s or the
Guarantor’s behalf.

12. REPRESENTATIONS AND WARRANTIES

Each Seller and the Guarantor hereby represents and warrants, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant, that:

(a) Due Organization and Qualification. Each Seller and Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction under whose laws it is organized. Each Seller and Guarantor is duly
qualified to do business, is in good standing and has obtained all necessary
licenses, permits, charters, registrations and approvals necessary for the
conduct of its business as currently conducted and the performance of its
obligations under this Agreement and the other Program Documents except to the
extent any failure to be so qualified and in good standing or to obtain such a
license, permit, charter, registration or approval will not cause a Material
Adverse Effect or impair the enforceability of any Purchased Asset.

(b) Power and Authority. Each Seller and the Guarantor has all necessary power
and authority to conduct its business as currently conducted, to execute,
deliver and perform its obligations under this Agreement and the other Program
Documents and to consummate the Transactions.

(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Program Documents by each Seller and Guarantor have been duly
authorized by all necessary action and do not require any additional approvals
or consents or other action by or any notice to or filing with any Person other
than any that have heretofore been obtained, given or made.

(d) Noncontravention. None of the execution and delivery of this Agreement or
any other Program Document by any Seller or Guarantor or the consummation of the
Transactions and the other transactions contemplated hereby and thereby:

(i) conflicts with, breaches or violates any provision of any Seller’s charter
documents, bylaws, operating agreement or any similar agreement, any material
agreement of any Seller or Guarantor or any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award currently in effect having
applicability to any Seller or Guarantor or its respective properties;

(ii) constitutes a default by any Seller or Guarantor under any loan or
repurchase agreement, mortgage, indenture or other material agreement or
instrument to which any Seller or Guarantor is a party or by which it or any of
its respective properties is or may be bound or affected; or

 

22



--------------------------------------------------------------------------------

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of any Seller or Guarantor except the Liens granted, pursuant to
the Program Documents.

(e) Legal Proceedings. There are no actions, suits, arbitrations, investigations
or proceedings pending or, to its knowledge, threatened against any Seller,
Guarantor or any of their respective Subsidiaries or Affiliates or affecting any
of the property thereof before any Governmental Authority, (i) as to which
individually or in the aggregate there is a reasonable likelihood of an adverse
decision which would be reasonably likely to have a Material Adverse Effect or
(ii) which questions the validity or enforceability of any of the Program
Documents or any action to be taken in connection with the transactions
contemplated thereby and there is a reasonable likelihood of a Material Adverse
Effect or adverse decision.

(f) Valid and Binding Obligations. This Agreement and each other Program
Document to which any Seller or Guarantor is a party, when executed and
delivered by such Seller or Guarantor, as applicable, will constitute the legal,
valid and binding obligations of such Seller or Guarantor, as applicable,
enforceable against such Seller or Guarantor, as applicable, in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles.

(g) Financial Statements. The financial statements of each Seller and Guarantor,
copies of which have been furnished to Buyer, (i) are, as of the dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of such
Seller or Guarantor as of the dates and for the periods indicated and (iii) have
been prepared in accordance with GAAP consistently applied, except as noted
therein (subject as to interim statements to normal year-end adjustments). Since
the date of the most recent financial statements provided to Buyer, there has
been no Material Adverse Change with respect to any Seller or Guarantor. Except
as disclosed in such financial statements, Guarantor is not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change with respect to
the Guarantor.

(h) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of any
Seller, Guarantor or any of their respective Subsidiaries to the Buyer in
connection with the negotiation, preparation or delivery of this Agreement and
the other Program Documents or included herein or therein or delivered pursuant
hereto or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of any Seller, Guarantor or any of their respective
Subsidiaries to the Buyer in connection with this Agreement and the other
Program Documents and the transactions contemplated hereby and thereby will be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer that, after due inquiry, could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein, in the other Program
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Buyer for use in connection with the
transactions contemplated hereby or thereby.

 

23



--------------------------------------------------------------------------------

(i) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by any
Seller or Guarantor of this Agreement or any other Program Document or the
consummation by Sellers or Guarantor of any of the Transactions or other
transactions contemplated hereby or thereby, other than any that have heretofore
been obtained, given or made.

(j) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by any Seller or Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, order or decree
applicable to it which, if enforced, would result in either a Material Adverse
Change with respect to any Seller or Guarantor or a Material Adverse Effect.

(k) Solvency; Fraudulent Conveyance. Each Seller and Guarantor is solvent and
will not be rendered insolvent by any Transaction and, after giving effect to
such Transaction, no Seller nor Guarantor will be left with an unreasonably
small amount of capital with which to engage in its business. No Seller nor
Guarantor intends to incur, nor believes that it has incurred, debts beyond its
ability to pay such debts as they mature. No Seller nor Guarantor is
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such Seller or Guarantor
or any of their assets. The amount of consideration being received by Sellers
upon the sale of the Purchased Assets to Buyer constitutes reasonably equivalent
value and fair consideration for such Purchased Assets. No Seller is
transferring any Purchased Assets with any intent to hinder, delay or defraud
any of its creditors.

(l) Investment Company Act Compliance. Neither any Seller nor Guarantor is
required to be registered as an “investment company” as defined under the
Investment Company Act nor as an entity under the control of an “investment
company” as defined under the Investment Company Act.

(m) Taxes. Each Seller and Guarantor has filed all federal and state tax returns
which are required to be filed and paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than for
taxes that are being contested in good faith or for which it has established
adequate reserves). Any taxes, fees and other governmental charges payable by
Sellers or Guarantor in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.

(n) Additional Representation. With respect to each Purchased Asset, the related
Seller hereby makes all of the applicable representations and warranties set
forth in each Transaction Notice to which such Purchased Asset is or has been
subject, in each case as of the related Purchase Date, and such Seller
understands that if the substance of any such representation or warranty ceases
to be true because of events occurring after such date, the Market Value of such
Purchased Asset will. be materially and adversely affected.

 

24



--------------------------------------------------------------------------------

(o) No Broker. Neither any Seller nor Guarantor has dealt with any broker,
investment banker, agent, or other person, except for Buyer, who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to this Agreement; provided, that if any Seller or Guarantor has
dealt with any broker, investment banker, agent, or other person, except for
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Purchased Assets pursuant to this Agreement, such commission or
compensation shall have been paid in full by Sellers or Guarantor, as
applicable.

(p) Corporate Separateness.

(i) The capital of each Seller and Guarantor is adequate for the respective
business and undertakings of such Seller and Guarantor.

(ii) Other than as provided in this Agreement and the other Program Documents,
no Seller is engaged in any business transactions with Guarantor or any of its
Affiliates other than transactions in the ordinary course of its business on an
“arms-length” basis.

(iii) The funds and assets of each Seller is not and will not be commingled with
the funds of any other Person.

(q) Hedging. Each Seller has entered into the hedge instruments pursuant to its
customary hedging procedures.

(r) Purchased Assets. With respect to each Purchased Asset, (i) the related
Seller has sold to Buyer a one hundred percent (100%) interest in each class of
such Purchased Asset; (ii) the related Seller shall be at the time it delivers
any Purchased Assets for any Transaction, and shall continue to be, through the
Purchase Date relating to each such Transaction, the legal and beneficial owner
of such Purchased Assets free and clear of any Lien; (iii) the related Seller
has the unqualified right to sell (and to the extent applicable, pledge and
grant a first priority security interest in) the Purchased Assets as provided
herein without the consent of any other person or entity, except for such
consents which shall have been obtained prior to the Purchase Date; and
(iv) upon the consummation of each Transaction, Buyer shall be the legal and
beneficial owner of such Purchased Assets free and clear of any Lien.

(s) Place of Business. The principal place of business and chief executive
office of each Seller is 8140 Ward Parkway, Suite 300, Kansas City, Missouri
64114, the offices where such Seller keeps all the records with respect to this
Agreement are located at 8140 Ward Parkway, Suite 300, Kansas City, Missouri
64114 (or at such other locations as to which the notice and other requirements
specified in this Agreement shall have been satisfied) and the jurisdiction of
incorporation of NMI is the State of Virginia. The jurisdiction of incorporation
of each of NCFC and NCFLLC is the State of Delaware.

(t) No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Seller or any of its Subsidiaries has a Material Averse Effect.

 

25



--------------------------------------------------------------------------------

(u) Eligible Assets. With respect to each Purchased Asset, the representations
and warranties set forth on Exhibit C hereto are true and correct.

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement.

13. COVENANTS OF SELLERS AND GUARANTOR

Each Seller and Guarantor, as applicable, hereby covenants with Buyer as
follows:

(a) Defense of Title. Each Seller and Guarantor warrants and will defend the
right, title and interest of Buyer in and to all Collateral against all adverse
claims and demands.

(b) No Amendment or Compromise. Without Buyer’s prior written consent, neither
any Seller, Guarantor nor those acting on any Seller’s or Guarantor’s behalf
shall amend or modify, or waive any term or condition of, or settle or
compromise any claim in respect of any item of the Purchased Assets, any
Governing Agreement, any related rights, this Agreement or any other Program
Document.

(c) No Assignment. Except as permitted herein, neither any Seller nor Guarantor
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or Lien on or
otherwise encumber (except pursuant to this Agreement and the other Program
Documents), any of the Purchased Assets or any interest therein, provided that
this Section shall not prevent any transfer of Purchased Assets in accordance
with this Agreement and the other Program Documents.

(d) Other Financing Arrangements. Neither any Seller nor Guarantor shall enter
into any residual mortgage-backed securities repurchase agreement or other
similar facility with any third party with financial covenants, representations
and warranties, or events of default that are materially more favorable to any
such third party than the terms set forth herein, unless such Seller or
Guarantor promptly offers such terms to Buyer.

(e) Preservation of Collateral: Collateral Value. Each Seller and Guarantor
shall do all things necessary to preserve the Collateral so that it remains
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, each Seller and Guarantor will comply with all rules,
regulations and other laws of any Governmental Authority necessary to preserve
the Collateral so that it remains subject to a first priority perfected security
interest hereunder. Neither any Seller nor Guarantor will allow any default for
which any Seller or Guarantor is responsible to occur under any Collateral, any
Governing Agreement, this Agreement or any other Program Document and each
Seller and Guarantor shall fully perform or cause to be performed when due all
of its obligations under any Collateral, this Agreement and the other Program
Documents.

(f) Maintenance of Papers, Records and Files. Each Seller and Guarantor shall
require, and each Seller or Guarantor of the Purchased Assets shall build,
maintain and have available, a complete file in accordance with lending industry
custom and practice for each Purchased Asset. Each Seller or Guarantor of the
Purchased Assets will maintain all such Records not in the possession of Buyer
in good and complete condition in accordance with industry practices and
preserve them against loss or destruction.

 

26



--------------------------------------------------------------------------------

(i) Each Seller and Guarantor shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice, including those maintained
pursuant to the preceding subsection, and all such Records shall be in Buyer’s
possession unless Buyer otherwise approves.

(ii) For so long as Buyer has an interest in or Lien on any Purchased Asset,
each Seller and Guarantor will hold or cause to be held all related Records in
trust for Buyer. Each Seller or Guarantor shall notify, or cause to be notified,
every other party holding any such Records of the interests and Liens granted
hereby.

(iii) Upon reasonable advance notice from Buyer, each Seller and Guarantor shall
(x) make any and all such Records available to Buyer to examine any such
Records, either by its own officers or employees, or by agents or contractors,
or both, and make copies of all or any portion thereof, (y) permit Buyer or its
authorized agents to discuss the affairs, finances and accounts of each Seller
or Guarantor with its respective chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of each Seller or
Guarantor with its independent certified public accountants.

(g) Financial Statements; Accountants’ Reports; Other Information. Each Seller
and Guarantor shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer. Each Seller and Guarantor shall
furnish or cause to be furnished to Buyer the following:

(i) Financial Statements. As soon as available and in any event within 30 days
after the end of each month, the consolidated balance sheets of Guarantor and
its consolidated Subsidiaries as at the end of such month and the related
unaudited consolidated statements of income and retained earnings for the
Guarantor and its consolidated Subsidiaries for such month and the portion of
the fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of a Responsible Officer of the Guarantor, which certificate shall state that
said consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
month (subject to normal year end audit adjustments).

 

  (A)

As soon as available and in any event within 45 days after the end of each of
the first three quarterly fiscal periods of each fiscal year of Guarantor, the
consolidated balance sheets of Guarantor and its consolidated Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income and retained earnings for Guarantor and its consolidated Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
setting forth in each case in comparative form the figures for the previous
year, accompanied by a

 

27



--------------------------------------------------------------------------------

 

certificate of a Responsible Officer of Guarantor, which certificate shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Guarantor and its Subsidiaries
in accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year end audit adjustments).

 

  (B) As soon as available and in any event within 90 days after the end of each
fiscal year of Guarantor, the consolidated balance sheets of Guarantor and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
Guarantor and its consolidated Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP.

(ii) From time to time such other information regarding the financial condition,
operations, or business of Seller or Guarantor as Buyer may reasonably request.

(iii) As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer knows, or with respect to any Plan or Multiemployer
Plan to which Guarantor or any of its Subsidiaries makes direct contributions,
has reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a senior financial officer of Guarantor setting forth details
respecting such event or condition and the action, if any, that Guarantor or its
ERISA Affiliate proposes to take with respect thereto (and a copy of any report
or notice required to be filed with or given to PBGC by Guarantor or an ERISA
Affiliate with respect to such event or condition):

 

  (A) Any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 4l2 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan.

 

28



--------------------------------------------------------------------------------

  (B) The distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Guarantor or an ERISA Affiliate to
terminate any Plan.

 

  (C) The institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Guarantor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan.

 

  (D) The complete or partial withdrawal from a Multiemployer Plan by Guarantor
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by Guarantor or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA.

 

  (E) The institution of a proceeding by a fiduciary of any Multiemployer Plan
against Guarantor or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days.

 

  (F) The adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax exempt status of the trust of which such Plan is a part if Guarantor or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of said Sections.

(iv) Monthly Certification. Each Seller shall execute and deliver a monthly
certification substantially in the form of Exhibit A- 1 attached hereto and
Guarantor shall execute and deliver a monthly certification substantially in the
form of Exhibit A-2 attached hereto.

(h) Notice of Material Events. Each Seller and Guarantor shall promptly inform
Buyer in writing of any of the following:

(i) any Default, Event of Default, Event of Termination or default or breach by
any Seller or Guarantor of any other material obligation under this Agreement or
any other Program Document, or the occurrence or existence of any event or
circumstance that any Seller or Guarantor reasonably expects will with the
passage of time become a Default, Event of Default, Event of Termination or such
a default or breach by any Seller or Guarantor;

(ii) any material change in the insurance coverage required of any Seller or
Guarantor or any other Person pursuant to this Agreement or any other Program
Document, with copy of evidence of same attached;

 

29



--------------------------------------------------------------------------------

(iii) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or Guarantor, on the one hand, and any Governmental Authority
or any other Person;

(iv) any material change in accounting policies or financial reporting practices
of any Seller or Guarantor;

(v) the occurrence of any material employment dispute with respect to any Seller
or Guarantor and a description of the strategy for resolving it;

(vi) any event, circumstance or condition that has resulted, or has a reasonable
possibility of resulting, in either a Material Adverse Change with respect to
any Seller or Guarantor or a Material Adverse Effect.

Each notice delivered pursuant to this Section 13(h) shall be accompanied by a
statement of a Responsible Officer of the related Seller or Guarantor setting
forth details of the occurrence referred to therein and stating what action
Seller or Guarantor, as applicable, has taken or proposes to take with respect
thereto.

(i) Maintenance of Licenses. Except as would not be reasonably likely to have a
Material Adverse Effect, (i) each Seller and Guarantor shall maintain, all
licenses, permits or other approvals necessary for each Seller and Guarantor to
conduct its business and to perform its obligations under this Agreement and the
other Program Documents, and (ii) each Seller and Guarantor shall conduct its
business in accordance with applicable law.

(j) No Withholdings for Taxes. Any payments made by any Seller or Guarantor to
Buyer shall be free and clear of, and without deduction or withholding for, any
taxes; provided, however, that if the related Seller or Guarantor shall be
required by law to deduct or withhold any taxes from any sums payable to Buyer,
then the related Seller or Guarantor shall (A) make such deductions or
withholdings and pay such amounts to the relevant authority in accordance with
applicable law, (B) pay to Buyer the sum that would have been payable had such
deduction or withholding not been made, and (C) at the time the Price
Differential is paid, pay to Buyer all additional amounts as specified by Buyer
to preserve the after-tax yield Buyer would have received if such tax had not
been imposed. This provision does not apply to income taxes payable by Buyer on
its taxable income.

(k) Change in Nature of Business. Neither any Seller nor the Guarantor shall
make any material adverse change in the nature of its business as a mortgage
originator and servicer as such business is carried on at the date hereof.

(l) Limitation on Distributions. If an Event of Default or Event of Termination
has occurred and is occurring, neither any Seller nor Guarantor shall pay any
dividends or distributions with respect to any capital stock or other equity
interests in any Seller or Guarantor (except any dividends or distributions
required by law in order for such party to maintain its status as a real estate
investment trust), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Seller or Guarantor.

 

30



--------------------------------------------------------------------------------

(m) Prohibition of Fundamental Changes. Neither any Seller nor Guarantor shall
(i) enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or (ii) except pursuant to one or more securitizations, repurchase
agreements, or similar transactions in the ordinary course of such Seller’s or
Guarantor’s business, sell, lease, assign, transfer or otherwise dispose of
(collectively, “Transfer”) all or substantially all of its Property, business or
assets to any Person other than another Seller or Guarantor (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired; provided, that a Seller may after prior written notice to the Buyer
merge or consolidate with (a) Guarantor or any wholly owned subsidiary of
Guarantor, or (b) any other Person if the Seller is the surviving corporation;
and provided further, that if after giving effect thereto, no Default would
exist hereunder. NMI shall at all times remain a wholly owned consolidated
Subsidiary of Guarantor.

(n) Insurance. Each Seller and Guarantor will obtain and maintain insurance with
responsible companies in such amounts and against such risks as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will furnish Buyer on request full information as to all such insurance, and
provide within (15) days after receipt of such request the certificates or other
documents evidencing renewal of each such policy.

(o) Affiliate Transaction. Neither any Seller nor Guarantor will at any time,
directly or indirectly, sell, lease or otherwise transfer any material property
or assets to, or otherwise acquire any material property or assets from, or
otherwise engage in any material transactions with, any of their Non-Seller
Affiliates unless the terms thereof are no less favorable to the related Seller
or Guarantor, as applicable, than those that could be obtained at the time of
such transaction in an arm’s-length transaction with a Person who is not an
Affiliate.

(p) Change of Fiscal Year. Neither any Seller nor Guarantor will at any time,
directly or indirectly, except upon thirty (30) days’ prior written notice to
Buyer, change the date on which such Seller’s or Guarantor’s fiscal year begins
from such Seller’s or such Guarantor’s current fiscal year beginning date.

(q) Underwriting Standards. Guarantor shall not permit any material
modifications to be made to the Underwriting Standards without prior notice to
the Buyer.

(r) Excluded Subsidiaries. No material change in the nature of the business
including without limitation, capitalization or change in significant investors
shall occur for any Subsidiaries listed on Exhibit D, without thirty (30) days
prior written notice to the Buyer.

(s) Security Schedule. Each Seller shall deliver to Buyer a current Security
Schedule with respect to all Purchased Assets subject to this Agreement with
such frequency as Buyer may reasonably require;

(t) Legal Existence. Each Seller and Guarantor will (i) preserve and maintain
its legal existence and all of its material rights, privileges, licenses and
franchises to the extent that a failure to do so would result in a Material
Adverse Effect; (ii) comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities and other Requirements of Law
if failure to comply with such requirements would be reasonably likely

 

31



--------------------------------------------------------------------------------

(either individually or in the aggregate) to have a Material Adverse Effect;
(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; (iv) not move its chief
executive office or chief operating office from the addresses where such offices
are located as of the date hereof unless it shall have provided Buyer thirty
(30) days prior written notice of such change; (v) pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained; and (vi) permit representatives of
Buyer, during normal business hours upon prior written notice at a mutually
desirable time (or at any time and from time to time upon the occurrence of an
Event of Default or Event of Termination and during the continuance thereof), to
examine, copy and make extracts from its books and records, to inspect any of
its properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by Buyer;

(u) Solvency. Neither any Seller nor Guarantor shall (i) incur debts beyond its
ability to pay such debts as they mature; (ii) contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of such Seller or Guarantor or any of their respective assets; or
(iii) transfer the Purchased Assets to Buyer as provided in this Agreement with
any intent to hinder, delay or defraud any of its creditors;

(v) Corporate Integrity. Each Seller and Guarantor shall (i) be adequately
capitalized for the business in which it is engaged; (ii) conduct business
solely in its own name; (iii) hold title to its assets in its own or its
nominee’s name; (iv) maintain its own accounts in its own name and pay all of
its obligations and indebtedness of any kind in its own name and with its own
funds from those accounts; (v) maintain financial records separate from those of
any other entity; (vi) prepare financial statements in accordance with generally
accepted accounting principles and separate from those of any other entity;
(vii) not be included in the financial statements of any other entity except
consolidated financial statements of its parent entities to the extent required;
and (viii) ensure that each borrowing, granting of a security interest and other
transfer of assets between it and any other entity will have a legitimate
business purpose, will not be intended to impair the rights and interests of
creditors, will be made in exchange for reasonably equivalent value and fair
consideration and will be appropriately documented and recorded in its records;

(w) Amendments to Corporate Documents. Each Seller and Guarantor shall give
thirty (30) days prior notice to Buyer of any amendment to such Seller’s or
Guarantor’s organizational documents or any Governing Agreement that could
reasonably be expected to result in a Material Adverse Effect.

(x) Use of Proceeds. None of the proceeds of any Transaction will be used either
directly or indirectly to acquire any margin security, as that term is defined
in Regulation T, U or X of the Board of Governors of the Federal Reserve System,
and no Seller nor Guarantor shall take any action that might cause this
Agreement or any other Program Document (and any Transaction or other
transaction evidenced hereby or thereby) to violate any regulation of the
Federal Reserve Board.

 

32



--------------------------------------------------------------------------------

(y) Governing Agreements; Representations. Warranties and Indemnities. Each
Seller hereby covenants and agrees that Buyer shall have the right to enforce
directly against such Seller any obligation to cure breaches of representations
and warranties, together with any related repurchase and indemnity obligations
of such Seller, contained in the Governing Agreements.

(z) Purchase of Delinquent Loans. Upon the occurrence and continuance of a
Default, an Event of Default or an Event of Termination, each Seller shall
exercise its right to purchase delinquent Mortgage Assets from the related
securitization upon the request of Buyer and tender by Buyer of the purchase
price therefor specified in the related Governing Agreement, any Mortgage Assets
that are 90 or more days delinquent, in each case as and to the extent permitted
by the related Governing Agreement.

(aa) Quarterly Reports. On each Income Payment Date immediately following the
end of a calendar quarter, each Seller shall deliver to Buyer updated quarterly
loan-level detailed performance reports on all securitization transactions
sponsored by such Seller or with respect to which such Seller was involved in
any other capacity since 1998. Each Seller will respond in a timely manner for
any reasonable loan-level data requests made by Buyer.

(bb) Interest Rate Hedge Agreement Payments. Each Seller and Guarantor shall
insure that the Governing Agreements relating to any Purchased Asset provide
that all payments in respect of Interest Rate Hedge Agreements shall be payable
to the holders of the securities issued pursuant to the related Governing
Agreement, with any residual amount being payable to the holders of the related
Purchased Assets.

(cc) Maintenance of Liquidity. At all times Guarantor shall have, on a
consolidated basis, cash, Cash Equivalents and unused borrowing capacity on
unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount of
not less than $10,000,000.

(dd) Maintenance of Adjusted Tangible Net Worth. Guarantor shall not permit its
Adjusted Tangible Net Worth at any time to be less than $350,000,000.

(ee) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. Guarantor
shall not permit the ratio of its Total Indebtedness to Tangible Net Worth at
any time to be greater than 8:1 as measured as of any quarter end.

14. REPURCHASE DATE PAYMENTS/COLLECTIONS

On each Repurchase Date, the related Seller shall remit or shall cause to be
remitted to Buyer the Repurchase Price.

15. CHANGE OF LAW

(a) Anything in this Agreement to the contrary notwithstanding, if, on or prior
to the determination of the Pricing Rate with respect to any Transaction,
(i) Buyer determines, which determination shall be conclusive and binding upon
Sellers and Guarantor, that quotations of interest rates for the relevant
deposits referred to in the definition of “Pricing Rate” herein are not

 

33



--------------------------------------------------------------------------------

being provided in the relevant amounts or for the relevant maturities for
purposes of determining the Pricing Rate, (ii) Buyer determines, which
determination shall be conclusive and binding upon Sellers and Guarantor, that
as a result of any legal or regulatory change, the margin plus the relevant rate
of interest referred to in the definition of “Pricing Rate” herein will not
adequately cover the cost to Buyer of entering into or maintaining Transactions,
or (iii) it becomes unlawful for Buyer to honor its obligation to enter into or
maintain Transactions hereunder using the Pricing Rate contemplated by this
Agreement, then, in any such case Buyer shall give Sellers and Guarantor prompt
notice thereof and, so long as such condition remains in effect, Buyer shall be
under no obligation to enter into additional Transactions, and Sellers shall, at
their option, either immediately repurchase all Purchased Assets then owned by
Buyer or agree to repurchase such Purchased Assets on the applicable Repurchase
Date at a Repurchase Price determined by Buyer taking into account, with respect
to clause (ii) above, the increased cost to Buyer of maintaining the
Transactions.

(b) Anything in this Agreement to the contrary notwithstanding, (A) if any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation, by-laws or other organizational or governing
documents) or any change in the interpretation or application thereof or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof; (i) shall subject Buyer to any tax of any kind
whatsoever with respect to this Agreement (excluding net income taxes) or change
the basis of taxation of payments to Buyer in respect thereof, (ii) shall
impose, modify or hold applicable any reserve, special deposit, compulsory
advance or similar requirement against assets held by deposits or other
liabilities in or for the account of entering into Transactions under this
Agreement which is not otherwise included in the determination of the Pricing
Rate hereunder, or (iii) shall impose on Buyer any other, condition, and the
result of any of the foregoing is to increase the cost to Buyer, by an amount
which Buyer deems to be material, of entering into, continuing or maintaining
any Transaction or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Sellers shall promptly (but in any event by no later
than the next Repurchase Date) pay Buyer such additional amount or amounts as
will compensate Buyer for such increased cost or reduced amount receivable
thereafter incurred.

(c) Anything in this Agreement to the contrary notwithstanding, if Buyer shall
have determined that the adoption of or any change in any Requirement of Law
(other than with respect to any amendment made to Buyer’s certificate of
incorporation, by-laws or other organizational or governing documents) regarding
capital adequacy or in the interpretation or application thereof or compliance
by Buyer or any corporation controlling Buyer with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Buyer or
such corporation (taking into consideration Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by Buyer to be
material, then from time to time, Sellers shall promptly (but in any event by no
later than the next Repurchase Date) pay to Buyer such additional amount or
amounts as will thereafter compensate Buyer for such reduction.

 

34



--------------------------------------------------------------------------------

(d) Anything in this Agreement to the contrary notwithstanding, if Buyer becomes
entitled to claim any additional amounts pursuant to subparagraphs (a), (b) or
(c) of this Section 15, Buyer shall promptly notify Sellers and Guarantor of the
event by reason of which it has become so entitled. A certificate as to any
additional amounts payable pursuant to any such subparagraphs submitted by Buyer
to Sellers shall be conclusive and binding on Sellers and Guarantor in the
absence of manifest error.

16. SUBSTITUTION

The related Seller may, subject to agreement with and express consent of Buyer
and provided that no Margin Deficit, Default, Event of Default or Event of
Termination shall occur as a result thereof unless prior thereto or
simultaneously therewith such Seller transfers to Buyer cash sufficient to
eliminate such Margin Deficit or causes such Default, Event of Default or Event
of Termination, substitute other assets which are Eligible Assets (the
“Substitute Assets”) for any Purchased Assets. Such substitution shall be made
by transfer to Buyer of such other Substitute Assets and transfer to the related
Seller of such Purchased Assets. After substitution, the Substitute Assets shall
be deemed to be Purchased Assets.

17. REPURCHASE TRANSACTIONS

Upon purchase pursuant to this Agreement, title to all Purchased Assets shall
pass to Buyer and Buyer shall have free and unrestricted use of all Purchased
Assets. Nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Purchased Assets or otherwise pledging,
repledging, transferring, conveying, hypothecating, or rehypothecating the
Purchased Assets, with a counterparty of Buyer’s choice, in all cases subject to
Buyer’s obligation to reconvey the Purchased Assets (and not substitutes
therefor) on the Repurchase Date. In the event Buyer engages in a repurchase
transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties with
respect to the Purchased Assets hereunder and the remedies for breach thereof,
as they relate to the Purchased Assets that are subject to such repurchase
transaction. Nothing contained in this Repurchase Agreement shall obligate Buyer
to segregate any Purchased Assets delivered to Buyer by Sellers.

18. EVENTS OF DEFAULT; EVENTS OF TERMINATION

(a) Each of the following events shall constitute events of default (each, an
“Event of Default”) hereunder:

(i) any Seller shall fail to transfer the Purchased Assets to Buyer on the
applicable Purchase Date pursuant to the terms hereof (provided Buyer has
tendered the related Purchase Price);

(ii) Seller shall fail to cure any Margin Deficit up to the then-applicable
Maximum Recourse Amount within the time period specified in Section 6(b);

(iii) any Seller or Guarantor shall fail to comply with the requirements of
Section 13(b), Section 13(c), Section 13(h)(i)or (vi), Section 13(m),
Section 13(t)(i),

 

35



--------------------------------------------------------------------------------

Section 13(cc), Section 13(dd), Section 13(ee), or Section 13(ff) hereof; or any
Seller or Guarantor shall otherwise fail to observe or perform any other
obligation, representation or covenant contained in this Agreement or any other
Program Document and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days following the earlier of
Seller’s and Guarantor’s receipt of written notice of such default from Buyer or
actual knowledge of such default by a Responsible Officer of Seller or
Guarantor;

(iv) any Seller shall fail to make any payment of any amount payable by such
Seller under this Agreement or in any Program Document when due, including any
Price Differential, Repurchase Price, Facility Fee Amount, Non-Utilization Fee
or amounts payable pursuant to Sections 3(g), 5, 7, 8, 13(j), 14, 15(a), 15(b),
15(c), 19, 20, 22, 23, 25 or 28, or pursuant to any other provision of this
Agreement or any other Program Document, in each case in an amount not to exceed
the then applicable Maximum Recourse Amount;

(v) Guarantor shall fail to make a payment of any amount required to be paid by
it under its Guaranty by no later than the close of business on the date on
which such payment is due (whether at stated maturity, upon acceleration, at
mandatory prepayment or otherwise);

(vi) any representation, warranty or covenant made by any Seller or Guarantor
(or any of any Seller’s or Guarantor’s officers) in this Agreement or any other
Program Document or in any other document delivered in connection herewith or
therewith shall have been incorrect or untrue in any respect when made or
repeated or deemed to have been made or repeated (other than the representations
or warranties in Section 12(u) and Exhibit C, which shall be considered solely
for the purpose of determining whether the related Purchased Asset is an
Eligible Asset, unless (i) Seller shall have made any such representations or
warranties with the knowledge that they were materially false or misleading at
the time made or repeated or deemed to have been made or repeated or (ii) any
such representations and warranties have been determined by the Buyer in its
sole discretion to be materially false or misleading on a regular basis);

(vii) any Seller, Guarantor or any Subsidiary or Affiliate of such Seller or
Guarantor shall default under, or fail to perform as required under, or shall
otherwise breach the terms of any instrument, agreement or contract between the
Seller or such other entity, on the one hand, and the Buyer or any of the
Buyer’s Affiliates on the other (including any Alternative Facility) and fails
to cure such default, failure, or breach within the time period (if any)
specified thereunder; or any Seller, Guarantor or any Subsidiary or Affiliate of
such Seller or Guarantor shall default under, or fail to perform as required
under, the terms of any repurchase agreement, loan and security agreement or
similar credit facility or agreement for borrowed funds entered into by the
Seller, Guarantor or any Subsidiary or Affiliate of such Seller or Guarantor,
with any third party, which default or failure entitles any party to require
acceleration or prepayment of any indebtedness in excess of $5,000,000
thereunder, and shall fail to cure such default or failure within the time
period (if any) specified thereunder;

 

36



--------------------------------------------------------------------------------

(viii) a custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, Guarantor or any of any Seller’s or Guarantor’s
Subsidiaries, or of any of any Seller’s, Guarantor’s or such Subsidiary’s
respective Property (as a debtor or creditor protection procedure), is appointed
or takes possession of such property; or the commencement of any such case or
proceeding against any Seller, Guarantor or any of any Seller’s or Guarantor’s
Subsidiaries, or another seeking such an appointment or election, or the filing
against any Seller, Guarantor or any Seller’s or Guarantor’s Subsidiaries of an
application for a protective decree under the provisions of the Securities
Investor Protection Act of 1970, which (A) is consented to or not timely
contested by such Person, (B) results in the entry of an order for relief, such
an appointment or election, the issuance of such a protective decree or the
entry of an order having a similar effect; or any Seller, Guarantor or any of
any Seller’s or Guarantor’s Subsidiaries generally fails to pay any Seller’s,
Guarantor’s or any Seller’s or Guarantor’s Subsidiary’s debts as they become
due; or any Seller, Guarantor or any of any Seller’s or Guarantor’s Subsidiaries
is adjudicated bankrupt or insolvent; or an order for relief is entered under
the Bankruptcy Code, or any successor or similar applicable statute, or any
administrative insolvency scheme, against any Seller, Guarantor or any of any
Seller’s or Guarantor’s Subsidiaries; or any of any Seller’s, Guarantor’s or any
Seller’s or Guarantor’s Subsidiary’s Property is sequestered by court or
administrative order; or a petition is filed against any Seller, Guarantor or
any of any Seller’s or Guarantor’s Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
moratorium, delinquency or liquidation law of any jurisdiction, whether now or
subsequently in effect;

(ix) any Seller, Guarantor or any of any Seller’s or Guarantor’s Subsidiaries
commences a case or proceeding as debtor under any bankruptcy, reorganization,
moratorium, delinquency, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar law of any jurisdiction whether now or
subsequently in effect; or consents to the filing of any petition against it
under any such law; or consents to or seeks the appointment of or taking
possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official for any Seller, Guarantor or any of any
Seller’s or Guarantor’s Subsidiaries, or of all or any part of any Seller’s,
Guarantor’s or any Seller’s or Guarantor’s Subsidiary’s Property, or the
convening of any meeting of creditors for purposes of any such case or
proceeding or seeking such an appointment or election; or makes a general
assignment for the benefit of any Seller’s, Guarantor’s or any Seller’s or
Guarantor’s Subsidiary’s creditors; or admits in writing its inability to pay
its debts as they become due;

(x) any final, nonappealable judgment or order for the payment of money in
excess of $2,000,000, and the same remains undischarged for a period of sixty
(60) days during which execution of such judgment is not effectively stayed;

(xi) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller, Guarantor or any of any Seller’s
or Guarantor’s Subsidiaries, or shall have taken any action to displace the
management of any Seller, Guarantor or any of

 

37



--------------------------------------------------------------------------------

any Seller’s or Guarantor’s Subsidiaries or to materially curtail its authority
in the conduct of the business of any Seller, Guarantor or any of any Seller’s
or Guarantor’s Subsidiaries, or takes any action in the nature of enforcement to
remove or materially limit or restrict the approval of any Seller, Guarantor or
any of any Seller’s or Guarantor’s Subsidiaries as an issuer, buyer or a
seller/servicer of the Purchased Assets or similar securities;

(xii) in the good faith reasonable judgment of Buyer any Material Adverse Change
or Material Adverse Effect shall have occurred with respect to any Seller,
Guarantor or any of any Seller’s or Guarantor’s Subsidiaries;

(xiii) any Seller or Guarantor shall admit in writing its inability to, or
intention not to, perform any of any Seller’s or such Guarantor’s respective
Obligations or Buyer shall have determined in good faith that Seller or
Guarantor is unable to meet its commitments, or Buyer shall have reasonably
determined that any Seller or Guarantor is or will be unable to meet its
commitments under this Agreement or any other Program Document, or that
Guarantor is or will be unable to meet its commitments under its Guaranty;

(xiv) without Buyer’s prior written consent, any Seller or Guarantor:
(A) liquidates or dissolves; (B) enters into any consolidation or merger other
than with or into Guarantor or any wholly-owned Subsidiary thereof; (C) is
subject to a Change of Control; or (D) sells to any Person other than Guarantor
or any wholly-owned Subsidiary thereof all or substantially all of its assets,
other than in connection with a whole loan sale, securitization, repurchase
agreement, or similar transaction in the ordinary course of business;

(xv) any Program Document shall for whatever reason (including an event of
default thereunder) be terminated, this Agreement shall for any reason cease to
create a valid, enforceable, first priority security interest or ownership
interest upon transfer in favor of Buyer in any of the Purchased Assets or
Collateral purported to be covered hereby, or any of any Seller’s material
obligations to Buyer, under the Program Documents (including the Obligations)
shall cease to be in full force and effect, or the enforceability thereof shall
be contested by any Seller or Guarantor;

(xvi) either any Seller’s or Guarantor’s audited annual financial statements or
the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of any Seller or Guarantor as a
“going concern” or a reference of similar import;

(xvii) any Seller shall grant, or suffer to exist, any Lien on any Purchased
Assets except the Liens contemplated hereby;

(xviii) Buyer shall reasonably request in writing, specifying the reasons for
such request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of any Seller or Guarantor and such
reasonable information and/or responses shall not have been provided within
three (3) Business Days following such receipt of such requests;

 

38



--------------------------------------------------------------------------------

(xix) Guarantor shall fail to continue to be (i) qualified as a REIT as defined
in Section 856 of the Code and (ii) entitled to a dividend paid deduction under
Section 857 of the Code with respect to dividends paid by it with respect to
each taxable year for which it claims a deduction on its Form 1120 - REIT filed
with the United States Internal Revenue Service for such year, or the entering
into by Guarantor of any material “prohibited transactions” as defined in
Section 857(b) and 856(c) of the Code;

(xx)(a) any Seller, Guarantor or any ERISA Affiliate shall engage in any
nonexempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (b) any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Seller, Guarantor or any ERISA Affiliate,
(c) proceedings shall commence to have a trustee appointed, or a trustee shall
be appointed, to administer or to terminate, any Plan of any Seller, Guarantor
or any ERISA Affiliate, which reportable event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the non-defaulting
Person, likely to result in the termination of such Plan for purposes of Title
IV of ERISA, (d) any such Plan shall terminate for purposes of Title IV of
ERISA, (e) any Seller, Guarantor or any ERISA Affiliate shall, or in the
reasonable opinion of the non-defaulting Person is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (f) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(a) through (t) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect;

(xxi) the ratio of Guarantor’s Total Indebtedness to Tangible Net Worth at any
time is greater than 8:1 as measured as of any quarter end;

(xxii) Guarantor shall tail to maintain a minimum Adjusted Tangible Net Worth of
at least $350,000,000;

(xxiii) the amount of Guarantor’s liquidity, on a consolidated basis (defined as
the aggregate amount of Guarantor’s cash, Cash Equivalents and unused borrowing
capacity on unencumbered assets that could be drawn against (taking into account
required haircuts) under committed warehouse and repurchase facilities is less
than $10,000,000;

(xxiv) any (a) termination of any Servicer or subservicer of the Mortgage Assets
without the prior written consent of Buyer or (b) amendment of any Servicing
Agreement without the prior written consent of Buyer to the extent any Seller’s
or Guarantor’s consent is required for such amendment, (e) failure by any Seller
(if it is the Servicer) or any Servicer to service the Mortgage Assets in
accordance with (i) industry standards for similar loans with third parties or
(ii) the standards set forth in the Servicing Agreement; and

 

39



--------------------------------------------------------------------------------

(xxv) any event of default has occurred under any Servicing Agreement, any
Indenture, any Trust Agreement or the Guaranty;

provided, however, that Buyer shall not declare an Event of Default if at such
time there is no outstanding amount due or outstanding Obligations under this
Agreement, any other Program Documents or any Alternative Facility; provided
further, that Buyer shall be under no obligation to enter into any Transaction
in the event that a Default, an Event of Default or an Event of Termination
shall have occurred or if at such time the Buyer could declare an Event of
Default or send a Notice of Termination.

(b) Each of the following events shall constitute an event of termination (each,
an “Event of Termination”) hereunder:

(i) any securitization trust related to Purchased Assets which are subject to a
Transaction has reached its Clean-Up Call;

(ii) any Seller shall fail to repurchase the Purchased Assets on the applicable
Repurchase Date;

(iii) any Seller shall fail to make any payment of any amount payable by such
Seller under this Agreement or in any Program Document when due, including any
Price Differential, Repurchase Price, Facility Fee Amount, Non-Utilization Fee
or amounts payable pursuant to Sections 3(g), 5, 7, 8, 13(j), 14, 15(a), 15(b),
15(c), 19, 20, 22, 23, 25 or 28, or pursuant to any other provision of this
Agreement or any other Program Document, in each case in an amount in excess of
the then applicable Maximum Recourse Amount;

(iv) Sellers shall fail to cure any Margin Deficit in excess of the
then-applicable Maximum Recourse Amount within the time period specified in
Section 6(b); and

(v) any Program Document shall for whatever reason (including an event of
default thereunder) be terminated, this Agreement shall for any reason cease to
create a valid, enforceable, first priority security interest or ownership
interest upon transfer in favor of Buyer in any of the Purchased Assets or
Collateral purported to be covered hereby, or any of any Seller’s material
obligations to Buyer, under the Program Documents (including the Obligations)
shall cease to be in full force and effect, or the enforceability thereof shall
be contested by any Person other than any Seller or Guarantor.

19. REMEDIES

Upon the occurrence of an Event of Default or an Event of Termination, Buyer, at
its option, shall have any and all of the following rights and remedies, subject
to Sections 19(c) and 19(k), which may be exercised by Buyer in good faith:

(a)(A) Buyer’s obligation to purchase additional Assets shall immediately
terminate and (B)(i) the Repurchase Date for each Transaction hereunder shall be
deemed immediately to

 

40



--------------------------------------------------------------------------------

occur, (ii) Seller’s obligations hereunder to repurchase all Purchased Assets in
such Transactions shall thereupon become immediately due and payable, (iii) to
the extent permitted by applicable law, the Repurchase Price with respect to
each such Transaction shall be increased by the aggregate amount obtained by
daily application of (x) the Pricing Rate for such Transaction (calculated using
the Default Rate) to (y) the Repurchase Price for such Transaction as of the
Repurchase Date on a 360 day per year basis for the actual number of days during
the period from and including the date of the Event of Default or Event of
Termination giving rise to such option to but excluding the date of payment of
the Repurchase Price as so increased and (iv) all Income paid after such
occurrence shall be payable to and retained by Buyer and applied by Buyer to the
aggregate unpaid Repurchase Prices and other amounts owed by Sellers to Buyer
under this Agreement and the other Program Documents in the order of priority
specified in Section 7.

(b) [Reserved],

(c) At any time during the continuance of an Event of Termination, Buyer shall
have the right to terminate this Agreement and all Transactions hereunder by
delivering written notice of termination to Sellers and Guarantor (a “Notice of
Termination”), in which event this Agreement and all Transactions hereunder
shall terminate and the Repurchase Price and all other Obligations shall be due
and payable on the date that is five (5) Business Days (or, if such Event of
Termination is of the type specified in Section 18(b)(v), two (2) Business Days)
following such Termination Notice (the “Early Termination Date”). Prior to such
Early Termination Date, the Sellers shall have the option, but not the
obligation, to repurchase the Purchased Assets at the Repurchase Price upon
payment of such Repurchase Price and all other Obligations then due to Buyer.

(d) Buyer may (A) sell on or following the Business Day on which the Repurchase
Price became due and payable, without notice or demand of any kind, at public or
private sale and at such price or prices as Buyer may in its commercially
reasonable judgment deem satisfactory, any or all Purchased Assets subject to
such Transactions and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by Sellers hereunder or under any
other Program Document in the order of priority specified in Section 7, and the
parties hereto acknowledge and agree that the Purchased Assets are not
instruments that are traded in a recognized market and that there is no
generally recognized source for prices or bid quotations on any of the Purchased
Assets or (B) in its commercially reasonable judgment elect, in lieu of selling
all or a portion of such Purchased Assets, to give Sellers credit for such
Purchased Assets in an amount equal to the Market Value thereof on such date
against the aggregate unpaid Repurchase Prices and any other amounts owing by
Sellers hereunder in the order of priority specified in Section 7, in each case,
with Sellers remaining liable to Buyer, subject to Section 19(k), for any
Repurchase Prices or other amounts that remain unpaid after giving effect to the
application of proceeds described in clause (A) above and the credit described
in clause (B) above, together with interest on such unpaid Repurchase Prices and
other amounts, until paid in full by Seller, at a rate equal to the Pricing Rate
(calculated using the Default Rate) for the related Transactions, on a 360 day
per year basis for the actual number of days during the period from and
including the date on which such unpaid Repurchase Prices and other amounts
become due and payable to but excluding the date of payment of such unpaid
Repurchase Prices and other amounts.

 

41



--------------------------------------------------------------------------------

(e) The parties recognize that it may not be possible to purchase or sell all of
the Purchased Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the underlying Purchased
Assets does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, Buyer may elect the time and manner of liquidating any
Purchased Asset and nothing contained herein shall obligate Buyer to liquidate
any Purchased Asset on the occurrence of an Event of Default or an Event of
Termination, or to liquidate all Purchased Assets in the same manner or on the
same Business Day or constitute a waiver of any right or remedy of Buyer.
Notwithstanding the foregoing, the parties to this Agreement agree that the
Transactions have been entered into in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

(f) [Reserved].

(g) Buyer may direct all Persons servicing the Purchased Assets to take such
action with respect to the Purchased Assets as Buyer determines appropriate.

(h) Buyer may direct Sellers and their respective Affiliates, to resign as the
servicer of the Mortgage Assets and to cooperate with any successor servicer,
provided, that it shall be a condition of such resignation that Sellers and
their respective Affiliates, (i) receive an amount equal to the greater of book
or market value of the servicing rights to the Mortgage Assets plus any
unreimbursed servicing advances due to the Sellers and their respective
Affiliates, and (ii) shall have the right to select such successor servicer
which shall be subject to the final approval of the Buyer.

(i) Subject to the limitations in Section 19(k) hereof, the Sellers shall be
liable to Buyer for the amount of all expenses (plus interest thereon at a rate
equal to the Default Rate), incurred within 30 days of the Event of Default or
an Event of Termination in connection with hedging or covering transactions
related to the Purchased Assets.

(j) Each Seller and each Guarantor shall cause all sums received by it with
respect to the Purchased Assets to be remitted to Buyer (or such other Person as
Buyer may direct) promptly, but in no event later than one (1) Business Day
after, receipt thereof.

(k) Sellers and Guarantors shall remain liable to Buyer for any amounts that
remain owing to Buyer by any Seller or Guarantor under this Agreement and any
other Program Document following application of all cash, Purchased Assets and
other Collateral and proceeds of liquidation thereof; any and all proceeds
thereof, and all other sums or obligations owed by Seller to Buyer hereunder or
under any other Program Document, pursuant to and in accordance with this
Section 19; provided, however, that except as expressly provided in the
definition of “Maximum Recourse Amount” below, the aggregate amount of such
remaining liability of each Seller and Guarantor to Buyer under this Agreement
and the other Program Documents remaining after application of all cash,
Purchased Assets, and other Collateral and the proceeds of liquidation thereof,
and any and all proceeds thereof shall not exceed the Maximum Recourse

 

42



--------------------------------------------------------------------------------

Amount, and all remaining Obligations of each Seller and Guarantor under this
Agreement and the other Program Documents following such application in excess
of the Maximum Recourse Amount shall be deemed for all purposes under this
Agreement, the other Program Documents, and otherwise, to have been satisfied
and discharged in full.

The term “Maximum Recourse Amount” means, as of any date of determination, an
aggregate amount equal to the greater of (i) $5,000,000 and (ii) ten percent
(10%) of the Purchase Price of all Purchased Assets subject to outstanding
Transactions under this Agreement as of such date of determination, in each case
minus the aggregate amount of all Margin Calls with respect to such Transactions
that has been paid by Sellers and Guarantor prior to such date of determination
but after the most recent Purchase Date determined pursuant to Section 3(c);
provided, however, that the Maximum Recourse Amount will be increased by the
amount of any deficiency up to 100% of the sum (x) of the Purchase Price of all
Purchased Assets subject to outstanding Transactions under this Agreement as of
such date of determination; and (y) all other Obligations owed to Buyer under
this Agreement and the other Program Documents, in each case, to the extent
resulting from: (A) failure of the representation and warranty set forth in
Section 12(r) to be true and correct in all material respects; (B) Seller’s
failure to notify Buyer, on or prior to any Purchase Date, of any failure of any
representation and warranty set forth in this Agreement hereto to be true and
correct in all material respects, to the extent such failure of such
representation and warranty to continue to be materially true and correct is
actually known to Seller; (C) the voluntary bankruptcy, voluntary insolvency,
voluntary liquidation or similar voluntary proceeding of any Seller, Guarantor
or any of any Seller’s or Guarantor’s Subsidiaries or Affiliates; (D) fraud, or
misappropriation of funds by any Seller, Guarantor or any of any Seller’s or
Guarantor’s Subsidiaries or Affiliates or any of their respective officers or
directors; (E) any Material Adverse Effect or material adverse effect on the
property or financial condition of any Seller, Guarantor or any of any Seller’s
or Guarantor’s Subsidiaries or Affiliates or its ability to perform under this
Agreement, any other Program Document or Guaranty, in each case arising out of
the fraud, gross negligence or willful misconduct of any Seller, Guarantor or
any of any Seller’s or Guarantor’s Subsidiaries or Affiliates or any of their
respective officers or directors; or (F) any Material Adverse Effect arising out
of or relating to the unenforceability of or restriction on any pledge or
assignment contemplated by this Agreement or any other Program Document (clauses
(A) through (F) above, “Bad Acts”), in each case only to the extent that any
such Bad Act materially and adversely affects the Income stream on the Purchased
Assets, any rights or remedies of Buyer under this Agreement or any other
Program Document or the ability of any Seller or Guarantor to satisfy its
Obligations hereunder or thereunder. Except as expressly provided above, the
Maximum Recourse Amount calculated for any date of determination shall not be
reduced by any amounts paid in respect of the Obligations and applied to the
Maximum Recourse Amount for any prior date of determination.

(l) Buyer shall without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets and any other Collateral or any
portion thereof, collect the payments due with respect to the Purchased Assets
and any other Collateral or any portion thereof, and do anything that Buyer is
authorized hereunder to do. The Sellers shall pay all costs and expenses
incurred by Buyer in connection with the appointment and activities of such
receiver.

 

43



--------------------------------------------------------------------------------

(m) Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller hereby expressly waives, to the extent
permitted by law, any right such Seller might otherwise have to require Buyer to
enforce its rights by judicial process. Each Seller also waives, to the extent
permitted by law, any defense such Seller might otherwise have to the
Obligations, arising from use of nonjudicial process, enforcement and sale of
all or any portion of the Purchased Assets and any other Collateral or from any
other election of remedies. Each Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

(n) If an Event of Default or Event of Termination shall have occurred and be
continuing, in addition to all other rights and remedies granted to it in this
Agreement and any other instrument or agreement securing, evidencing or relating
to the Transactions, and all other rights and remedies it may have in equity or
at law, including all rights and remedies of a secured party under the Uniform
Commercial Code, subject to the limitations specified in Sections 19(c) and
19(k), Buyer shall have or its designee shall have all rights of conversions,
exchange, subscription and any other rights, privileges and options pertaining
to the Purchased Assets as the owner thereof, and in connection therewith, the
right to deposit and deliver any and all of the Purchased Assets with any
committee, depositary, transfer agent, register or other designated agency upon
such terms and conditions as Buyer may determine. Upon the occurrence of an
Event of Default or an Event of Termination, Buyer shall have, except as
otherwise expressly provided in this Agreement, the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by each Seller and Guarantor.

(o) Each Seller hereby authorizes Buyer, at Sellers’ expense, to file such
financing statement or statements relating to the Purchased Assets and the
Collateral without any Seller’s signature thereon as Buyer at its option may
deem appropriate, and appoints Buyer as the related Seller’s attorney-in-fact to
execute any such financing statement or statements in the related Seller’s name
and to perform all other acts which Buyer deems appropriate to perfect and
continue the Lien and security interest granted hereby and to protect, preserve
and realize upon the Purchased Assets and the Collateral, including, but not
limited to, the right to endorse notes, complete blanks in documents and execute
assignments on behalf of the related Seller as its attorney-in-fact. This power
of attorney is coupled with an interest and is irrevocable without Buyer’s
consent.

20. [Reserved].

21. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No express or implied waiver of any Event of Default or Event of Termination by
Buyer shall constitute a waiver of any other Event of Default or Event of
Termination. No failure on the part of Buyer to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Buyer of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. Subject to the limitations of
Section 19(k) of this Agreement, all rights and remedies of Buyer provided for
herein are cumulative and in addition to any and all other rights and remedies
provided by law, this Agreement, the other Program Documents and

 

44



--------------------------------------------------------------------------------

the other instruments and agreements contemplated hereby and thereby, and are
not conditional or contingent on any attempt by Buyer to exercise any of its
rights under any other related document. Buyer may exercise at any time after
the occurrence of an Event of Default or an Event of Termination one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies. No modification or waiver of any
provision of this Agreement or any other Program Document and no consent by any
party to a departure herefrom shall be effective unless and until such shall be
in writing and duly executed by both of the parties hereto. Without limitation
on any of the foregoing, the failure to give a notice pursuant to subsection
6(a) will not constitute a waiver of any right to do so at a later date.

22. FACILITY FEE

Sellers hereby agree to pay to Buyer on each Purchase Date an amount equal to
the Facility Fee Amount for such Purchase Date.

23. COSTS AND EXPENSES; INDEMNITY

(a) Each Seller jointly and severally agrees to pay on demand, with interest at
the Default Rate (to the extent permitted by law) to the extent an Event of
Default or Event of Termination has occurred, (i) all reasonable out-of-pocket
fees, costs and expenses of Buyer in connection with the preparation, execution,
delivery, modification, administration, enforcement and amendment of this
Agreement and the other Program Documents (including, without limitation,
(A) all due diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel,
for Buyer with respect thereto, with respect to advising Buyer as to its rights
and responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and the other Program Documents, with respect to
negotiations with Sellers, Guarantor or with other creditors of one or more
Sellers, Guarantor or any of their respective Subsidiaries arising out of any
Default, Event of Default or Event of Termination, or any events or
circumstances that may give rise to a Default, Event of Default or Event of
Termination, and with respect to presenting claims in or otherwise participating
in or monitoring any bankruptcy, insolvency or other similar proceeding
involving creditors’ rights generally and any proceeding ancillary thereto); and
(ii) all costs and expenses of Buyer in connection with the exercise of its
rights and remedies and the enforcement of this Agreement, any Pledged Asset,
any Governing Agreement, and any other Program Documents, whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for Buyer), in each case whether or not
the transactions contemplated hereby are consummated.

(b) Subject to the limitations of Section 19(k) of this Agreement, each Seller
agrees to indemnify and hold harmless Buyer and each of its Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same is incurred) any and all claims, damages, losses, liabilities,
judgments, costs and expenses of any kind (including, without limitation,
reasonable fees and expenses of counsel and allocated costs of internal counsel)
that may be imposed on, incurred by or asserted or awarded against any
Indemnified Party, in each case

 

45



--------------------------------------------------------------------------------

arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or other proceeding
(whether or not such Indemnified Party is a party thereto) relating to,
resulting from or arising out of (i) this Agreement or any other Program
Document or any other documents related thereto or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of, this Agreement, any other Program
Document or any such other document or any transaction contemplated hereby or
thereby, (ii) any breach of a representation, warranty or covenant of any Seller
or Guarantor or any Seller’s or Guarantor’s officers in this Agreement or any
other Program Document, and all actions taken pursuant thereto), (iii) the
Transactions, the actual or proposed use of the proceeds of the Transactions,
this Agreement, any other Program Document or any of the transactions
contemplated hereby or thereby, including any acquisition or proposed
acquisition (iv) any Purchased Asset or Governing Agreement, or (v) the actual
or alleged presence of hazardous materials on any Property or any environmental
action relating in any way to any Property, except to the extent such claim,
damage, class, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. Each Seller also agrees not to
assert any claim against Buyer or any of its Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to this Agreement or any other Program Document,
the actual or proposed use of the proceeds of the Transactions, or any of the
transactions contemplated hereby or thereby. THE FOREGOING AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

(c) Notwithstanding any other provision of this Agreement, in no event shall any
Seller or Guarantor be obligated to pay to Buyer any fees, costs and expenses
incurred in connection with, or to indemnify or hold harmless any Indemnified
Parties against any claims, damages, losses, liabilities, judgments, costs and
expenses arising solely out of any dispute among Buyer and any of Buyer’s
counterparties pursuant to any assignment or syndication by Buyer of any of its
rights or interests hereunder.

(d) Without prejudice to the survival of any other agreement of any Seller
hereunder, all obligations of the related Seller contained in this Section shall
survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Buyer against full
payment therefor and the termination of this Agreement.

24. WAIVER, OF REDEMPTION AND DEFICIENCY RIGHTS

Each Seller hereby expressly waives, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Assets as a result of restrictions upon Buyer
contained in this Agreement or any other Program Document or any other
instrument delivered in connection herewith or therewith, and any right that it
may have to direct the order in which any of the Purchased Assets shall be
disposed of in the event of any disposition pursuant hereto.

 

46



--------------------------------------------------------------------------------

25. [Reserved].

26. FURTHER ASSURANCES

(a) Sellers and Guarantor shall promptly provide such further assurances or
agreements as Buyer may request in order to effect the purposes of this
Agreement and the other Program Documents. Sellers and Guarantor agree to do
such further acts and things and to execute and deliver to Buyer such additional
assignments, acknowledgments, agreements, powers and instruments as are
reasonably required by Buyer to carry into effect the intent and purposes of
this Agreement and the other Program Documents, to perfect the interests of
Buyer in the Purchased Assets or to better assure and confirm unto Buyer its
rights, powers and remedies hereunder.

(b) At any reasonable time prior to the occurrence of an Event of Default or
Event of Termination, and immediately (but during any Seller’s normal business
hours unless any delay would prejudice the rights of Buyer) upon the occurrence
of an Event of Default or Event of Termination, each Seller shall permit Buyer,
its agents or attorneys, to inspect and copy any and all documents and data in
the Custodian’s or such Seller’s possession pertaining to each Purchased Asset
that is the subject of any Transaction. Such inspection shall occur upon the
request of Buyer at a mutually agreeable location during regular business hours
and on a date not more than two (2) Business Days after the date of such request
or, if an Event of Default or Event of Termination has occurred, immediately.

(c) Each Seller agrees to provide to Buyer or its agents, and to cause the
Guarantor to provide to Buyer or its agents, from time to time, with such
information concerning such Seller or Guarantor, as the case may be, of a
financial or operational nature as Buyer may reasonably request, subject to the
execution and delivery of a mutually acceptable confidentiality agreement.

27. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to the sale and
repurchase of Purchased Assets hereunder, and it, together with the other
Program Documents, and the other documents delivered pursuant hereto or thereto,
contains the entire final agreement of the parties. No prior negotiation,
agreement, understanding or prior contract shall have any validity therefor.

28. TERMINATION

This Agreement shall remain in effect until the earlier of (i) June 28, 2009
(regardless of when any Purchased Asset became subject to a Transaction
hereunder), or (ii) at Buyer’s option upon the occurrence of an Event of Default
or Event of Termination (such date, the “Termination Date”). However, no such
termination shall affect any Seller’s or Guarantor’s outstanding Obligations to
Buyer at the time of such termination. The term of this Agreement shall not be
extended. If this Agreement is terminated pursuant to clause (i) in the
preceding sentence, Sellers shall repurchase any remaining Purchased Assets at
the Repurchase Price and pay all other amounts due to Buyer in respect of the
Obligations. The related Seller’s obligations to indemnify Buyer and to pay
costs and expenses of Buyer pursuant to this Agreement shall survive the
termination hereof.

 

47



--------------------------------------------------------------------------------

29. ASSIGNMENT

The Program Documents are not assignable by the related Seller. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Documents; provided, however, that Buyer shall
maintain, for review by the related Seller upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Program Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to another Person approved by the related Seller (such approval
not to be unreasonably withheld) which assumes the obligations of Buyer, be
released from its obligations hereunder accruing thereafter and under the
Program Documents. Unless otherwise stated in the Assignment and Acceptance, the
related Seller shall continue to take directions solely from Buyer unless
otherwise notified by Buyer in writing. Buyer may distribute to any prospective
assignee any document or other information delivered to Buyer by the related
Seller.

30. SET-OFF

In addition to any rights and remedies of Buyer provided by law but subject to
the limitations set forth in Section 19(k), upon any amount becoming due and
payable by any NovaStar Entity to any GCFP Entity pursuant to any of the
Relevant Transactions (whether at the stated maturity, by acceleration or
otherwise) any GCFP Entity may, without prior notice to any Novastar Entity, any
such notice being expressly waived by each Novastar Entity to the extent
permitted by applicable law, set-off, net, appropriate and apply against such
amount any and all Collateral, Property and deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, matured or unmatured, at any time held or owing by any GCFP Party to
or for the credit or the account of any Novastar Party. Without limiting the
generality of the foregoing, any GCFP Party may set-off and net cash, the
proceeds of the liquidation of any Collateral, any other collateral pledged to
or held by any GCFP Party in connection with any Relevant Transaction and all
other sums or obligations owed by any GCFP Party to any Novastar Party against
all of the Novastar Parties’ respective obligations to any GCFP Party, whether
under this Agreement, under any other Program Document or under any other
agreement among the parties or between any GCFP Party and any Novastar Party, or
otherwise, whether or not such obligations are then due, without prejudice to
any GCFP Party’s right to recover any deficiency. Buyer agrees promptly to
notify each Seller and Guarantor after any such set-off and application is made;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. Notwithstanding the foregoing in no event shall
any GCFP Entity have the right to set-off, net, or apply any Property, deposits,
credits, indebtedness claims, or other amounts in the aggregate in excess of the
Maximum Recourse Amount against any Obligations, other than the Purchased Assets
and other Collateral, the proceeds of liquidation thereof, cash held hereunder
and any and all proceeds of the foregoing pursuant to Section 19(k).

 

48



--------------------------------------------------------------------------------

31. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Sellers and Buyer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

32. SEVERABILITY

If any provision of this Agreement or any other Program Document is declared
invalid by any court of competent jurisdiction, such invalidity shall not affect
any other provision of this Agreement or any other Program Document, and this
Agreement and each other Program Document shall be enforced to the fullest
extent permitted by law.

33. BUYER AS ATTORNEY-IN-FACT

Buyer hereby is appointed the attorney-in-fact of each Seller for the purpose of
carrying out the provisions of this Agreement and the other Program Documents
and taking any action and executing any instruments that Buyer may deem
necessary or advisable to accomplish the purposes hereof and thereof; which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, (i) following the occurrence
of a Default, an Event of Default or an Event of Termination, Buyer shall have
the right and power to execute any and all instruments of transfer and related
Transfer Documents with respect to the Purchased Assets, and (ii) during the
occurrence and continuation of any Default, Event of Default or an Event of
Termination, Buyer shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Seller representing any
payment on account of the principal of or interest on or any other amount in
respect of any of the Purchased Assets and to give full discharge for the same.

34. BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Sellers may not assign
or transfer any of their respective rights or obligations under this Agreement
or any other Program Document without the prior written consent of Buyer. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

35. SUBMISSION TO JURISDICTION; WAIVERS

EACH SELLER AND THE BUYER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

  (A)

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THE AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN

 

49



--------------------------------------------------------------------------------

 

RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF NEW YORK,
WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS OR DECLINES
JURISDICTION;

 

  (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

  (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

 

  (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

36. WAIVER OF JURY TRIAL

EACH SELLER AND THE BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

37. SINGLE AGREEMENT

Buyer and each Seller and Guarantor acknowledge that, and have entered hereinto
and will enter into each Transaction hereunder in consideration of and in
reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, each Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a Default, an
Event of Default or an Event of Termination, as the case may be, in the
performance of any such obligations shall constitute a Default, an Event of
Default or an Event of Termination, respectively, by it in respect of all
Transactions hereunder, and (ii) that payments, deliveries and other transfers
made

 

50



--------------------------------------------------------------------------------

by any Seller in respect of any Transaction and/or any other Obligation shall be
deemed to have been made in consideration of payments, deliveries and other
transfers in respect of any other Transactions hereunder and/or under any other
Obligation and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

38. INTENT

(a) The parties intend and acknowledge that (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101 of the Bankruptcy
Code, and a “securities contract” as that term is defined in Section 741 of the
Bankruptcy Code, and (ii) any payment required to be made hereunder and/or under
any Indebtedness and Buyer’s right to exercise set off rights hereunder and/or
thereunder shall in each case be a “settlement payment” as that term is defined
in Section 741 of the Bankruptcy Code.

(b) it is understood that either party’s right to accelerate or terminate this
Agreement or to liquidate Assets delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Section 19, is a
contractual right to accelerate, terminate or liquidate this Agreement or such
Transaction as described in Sections 555 and 559 of the Bankruptcy Code.

(c) It is understood and agreed that this Agreement constitutes a “master
netting agreement” as that term is defined in Section 101 of the Bankruptcy
Code, and that any party’s right to cause the termination, liquidation or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction and/or any Indebtedness, is in each case a contractual right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction and/or any
Indebtedness, as described in Section 561 of the Bankruptcy Code.

39. NOTICES AND OTHER COMMUNICATIONS

Except as expressly provided herein, any notice required or permitted by this
Agreement shall be in writing (including telegraphic, facsimile, e-mail or telex
communication) or confirmed in writing and such notices and other communications
shall, when mailed, telegraphed, communicated by facsimile transmission or
electronic mail or sent by overnight courier, be effective when received at the
address for notices for the party to whom such notice or communications is to be
given as set forth below: Notice to NAC, NMI, Guarantor or Guarantor Holding
shall constitute notice to each and all of such entities. Any such notice shall
be sent to a party at the address or facsimile transmission number set forth
below:

if to NCFC:

NovaStar Certificates Financing Corporation

8140 Ward Parkway, Suite 300

Kansas City, Missouri 64114

Attention:    Todd Phillips Telephone:    (XXX) XXX-XXXX Facsimile:    (XXX)
XXX-XXXX E-mail:    XXXXX@novastar1.com

 

51



--------------------------------------------------------------------------------

if to NCFLLC:

NovaStar Certificates Financing LLC

8140 Ward Parkway, Suite 300

Kansas City, Missouri 64114

Attention:    Todd Phillips Telephone:    (XXX) XXX-XXXX Facsimile:    (XXX)
XXX-XXXX E-mail:    XXXXX@novastar1.com

if to NMI:

NovaStar Mortgage, Inc.

8140 Ward Parkway, Suite 300

Kansas City, Missouri 64114

Attention:    Todd Phillips Telephone:    (XXX) XXX-XXXX Facsimile:    (XXX)
XXX-XXXX E-mail:    XXXXX@novastar1.com

if to Guarantor:

NovaStar Financial, Inc.

8140 Ward Parkway, Suite 300

Kansas City, Missouri 64114

Attention:    Kristi Ketel Telephone:    (XXX) XXX-XXXX Facsimile:    (XXX)
XXX-XXXX E-mail:    XXXXX@novastar1.com

if to Guarantor Holding:

Guarantor Holding Corporation

8140 Ward Parkway, Suite 300

Kansas City, Missouri 64114

Attention:    Rodney Schwatken VP/Treasury Telephone:    (XXX) XXX-XXXX
Facsimile:    (XXX) XXX-XXXX

if to Buyer:

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, CT 06830

 

52



--------------------------------------------------------------------------------

Attn: James Esposito

Telephone:    XXX-XXX-XXXX Facsimile:    XXX-XXX-XXXX E-mail:    XXXXX@gcm.com

Notwithstanding the foregoing, however, a facsimile transmission shall be deemed
to be received when transmitted so long as the transmitting machine has provided
an electronic confirmation of such transmission. Either party may revise any
information relating to it by notice in writing to each other party, which
notice shall be effective on the third Business Day following receipt thereof.

40. WIRE INSTRUCTIONS

(a) Any amounts to be transferred by Buyer to any Seller or Guarantor hereunder
shall be sent by wire transfer in immediately available funds to the account of
Seller at:

Wachovia Bank

Charlotte, NC

ABA 053-000-219

Account: XXXXXXXXXXXXX

Account Name: NovaStar

Ref: GCFP-MRA

(b) Any amounts to be transferred by any Seller or Guarantor to Buyer hereunder
or by Guarantor to Buyer under the Guaranty shall be sent by wire transfer in
immediately available funds to the account of Buyer at:

JPMorgan Chase Bank

Acct.: ABA# 021-000-021

A/C GCFP

A/C # XXXX-XXXXX

(c) Amounts received after 5:30 p.m., New York City time, on any Business Day
shall be deemed to have been paid and received on the next succeeding Business
Day.

41. CONFIDENTIALITY

(a) This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Buyer and shall be held
by Sellers (and Sellers shall cause Guarantor to hold it) in strict confidence
and shall not be disclosed to any third party without the consent of Buyer
except for (i) disclosure to each Seller’s direct and indirect parent companies,
attorneys, agents or accountants, provided that such attorneys or accountants
likewise agree to be bound by this covenant of confidentiality or (ii) upon
prior written notice to Buyer, disclosure required by law, rule, regulation or
order of a court or other regulatory body or (iii) with prior written notice to
Buyer, any required Securities and Exchange Commission or state securities’ law
disclosures or filings. Notwithstanding anything herein to the contrary, each
party (and each employee, representative, or other agent of each party) may

 

53



--------------------------------------------------------------------------------

disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.

(b) Buyer acknowledges that certain of the information provided to it by or on
behalf of any Seller or Guarantor in connection with this Agreement and the
transactions contemplated hereby is or may be confidential, and Buyer agrees
that, unless such Seller or Guarantor, as applicable, shall otherwise agree in
writing (subject to subsections (c) and (d) below), Buyer will not disclose to
any other person or entity any information regarding any non-public financial
statements, reports and other information furnished by any Seller or Guarantor
to Buyer pursuant to or in connection with any Program Document, unless such
information was known to Buyer on a non-confidential basis prior to disclosure
by any Seller or Guarantor.

(c) Each party may disclose certain confidential information to (i) any of such
party’s attorneys, consultants, accountants, financial advisors and independent
auditors, (ii) any actual or potential assignee or participant of Buyer under
this Agreement, (iii) any municipal, state, federal or other regulatory body in
order to comply with any law, order, regulation, request or ruling or (iv) in
the event such party is legally compelled by subpoena or other similar process.

(d) Notwithstanding anything contained herein to the contrary, Buyer shall not
disclose or otherwise take any action with respect to any information furnished
by any Seller, Guarantor or any attorney or other representative of any Seller
or Guarantor, that would cause any Seller, Guarantor or any Affiliate thereof,
to be in violation of any requirement of any law, rule or regulation prohibiting
the disclosure of information regarding mortgagors.

42. JOINT AND SEVERAL LIABILITY

The Sellers hereby acknowledge and agree that they are jointly and severally
liable to the Buyer for all representations, warranties, agreements, covenants,
obligations (including all Obligations) and liabilities of each of the Sellers
hereunder. The Sellers hereby further acknowledge and agree that any Default,
Event of Default, Event of Termination or breach of a representation, warranty
or covenant by any Seller under this Agreement is hereby considered a Default,
Event of Default, Event of Termination or breach by each Seller. A Seller’s
subrogation claims arising from payments to Buyer shall constitute a capital
investment in another Seller (1) subordinated to any claims of Buyer, and
(2) equal to a ratable share of the equity interests in such Seller. Sellers
hereby: (a) acknowledge and agree that Buyer shall have no obligation to proceed
against one Seller before proceeding against any other Seller, (b) waive any
defense to their obligations under this Agreement or any other Program Document
based upon or arising out of the disability or other defense or cessation of
liability of one Seller versus any other or of any other Person, and (c) waive
any right of subrogation or ability to proceed against any Person or to
participate in any security for the Obligations until the Obligations have been
paid and performed in lull.

 

54



--------------------------------------------------------------------------------

43. USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by any party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify each other party prior to the Transaction. The Plan Party shall
represent in writing to each other party that the Transaction does not
constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and each other party may proceed in reliance thereon but shall not be
required so to proceed.

(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Sellers furnish or have furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

(c) By entering into a Transaction pursuant to this Section, Sellers shall be
deemed (i) to represent to Buyer that since the date of each Seller’s latest
such financial statements, there has been no material adverse change in such
Seller’s financial condition which such Seller has not disclosed to Buyer, and
(ii) to agree to provide Buyer with future audited and unaudited statements of
its financial condition as they are issued, so long as it is a Seller in any
outstanding Transaction involving a Plan Party.

44. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN ADVISED THAT:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of l934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation, the Federal Savings and Loan Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable.

45. FORCE MAJEURE

Notwithstanding anything in this Agreement to the contrary, Buyer shall not be
obligated to enter into any Transaction or to perform any of its other
obligations under this Agreement if any event beyond the control of Buyer which
Buyer reasonably determines would result in its inability to consummate such
Transaction or perform its other obligations under this Agreement, including
acts of God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency restrictions, fire, communication line
failures, computer

 

55



--------------------------------------------------------------------------------

viruses, power failures, earthquakes or other disasters of similar nature to the
foregoing, shall have occurred and be continuing, in which event Buyer agrees to
(i) use commercially reasonable efforts to enter into such Transactions and
perform its obligations under this Agreement notwithstanding such force majeure
event and (ii) enter into such Transactions and perform its obligations under
this Agreement promptly following cessation of such force majeure event.

46. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

47. CUSTODIAN

Each of the parties hereto agrees and acknowledges that all transfers of
securities to or from Buyer pursuant to this Agreement shall be effected on
Buyer’s behalf by its custodian, JPMorgan Chase Bank, pursuant to instructions
provided by Buyer as the Bank’s customer. The parties acknowledge that
(a) JPMorgan Chase Bank (the “Bank”) is a “financial institution” as defined in
Section 101(22) of the U.S. Bankruptcy Code, as amended, (b) the Bank is acting
as Buyer’s agent and custodian, and Buyer is the Bank’s customer, in connection
with all Transactions hereunder, and (c) therefore Buyer is a “financial
institution” (as so defined).

[Signature Page Follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused their names to be
signed to this Master Repurchase Agreement by their respective officers
thereunto duly authorized as of the date first above written.

 

NOVASTAR MORTGAGE, INC., as Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller NOVASTAR
CERTIFICATES FINANCING LLC, as Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller NOVASTAR
CERTIFICATES FINANCING CORPORATION, as Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., as Buyer By:  

/s/ Vinu Phillips

Name:   Vinu Phillips Title:   Senior Vice President

Acknowledged and Agreed:

 

NOVASTAR FINANCIAL, INC., as Guarantor By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President, Treasurer and Controller